1
2    Kenneth A. Gallo (NY 4484457)
     Craig A. Benson (DC 473285)
3    Joseph J. Bial (NY 4151528)
4    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
     2001 K Street, NW
5    Washington, DC 20006-1047
     Telephone: 202-223-7356
6    Facsimile: 202-204-7356
     Email: kgallo@paulweiss.com
7    Email: cbenson@paulweiss.com
     Email: jbial@paulweiss.com
8
   William B. Michael (NY 4296356)
9  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
10 1285 Avenue of the Americas
   New York, NY 10019-6064
11 Telephone: 212-373-3648
   Facsimile: 212-492-0648
12 Email: wmichael@paulweiss.com
13 Attorneys for Defendant Bumble Bee Foods, LLC
14 (Additional Counsel on Signature Pages)
15
16                     UNITED STATES DISTRICT COURT
17                   SOUTHERN DISTRICT OF CALIFORNIA
18
19   IN RE: PACKAGED SEAFOOD                   Case No. 15-md-2670-JLS-MDD
     PRODUCTS ANTITRUST
20   LITIGATION                                [REDACTED] DEFENDANTS’
21                                             OPPOSITION TO END PAYER
                                               PLAINTIFFS’ MOTION FOR
22
                                               CLASS CERTIFICATION
23
24
     This Document Relates To:                 Date:      December 20, 2018
25                                             Time:      9:00 a.m.
26   The Indirect Purchaser End Payer          Court:     Room 4D (4th Floor –
     Actions                                              Schwartz)
27                                             Judge:     Hon. Janis L. Sammartino
28


                                        DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                       MOTION FOR CLASS CERTIFICATION
                                                                     15-MD-2670-JLS-MDD
1
2                                            TABLE OF CONTENTS
3
                                                                                                                    Page
4
     INTRODUCTION ..................................................................................................... 1
5
6    BACKGROUND ....................................................................................................... 3

7    LEGAL STANDARD ............................................................................................... 6
8    ARGUMENT ........................................................................................................... 11
9    I.       DR. SUNDING’S OVERCHARGE MODEL FAILS TO
10            SUPPORT COMMON IMPACT OR DAMAGES AND IS
              UNRELIABLE BECAUSE HIS SELECTION OF TIME
11            PERIODS IS BASELESS AND OUTCOME-DRIVEN. ............................. 11
12
              A.       Dr. Sunding Has No Economic Basis To Support His
13                     Treatment of Time Periods. ................................................................ 11
14                     1.       Cherry-picking an overcharge .................................................. 12
15
                       2.       “Holding out” periods of rising input costs .............................. 15
16
                       3.       Relying on a tainted time period .............................................. 17
17
18            B.       Dr. Sunding’s Purported Documentary Analysis of Time
                       Periods Is Not Based on Any Expertise, Employs No
19                     Methodology, and Is Unscientific and Arbitrary. ............................... 18
20 II.        EVEN IF HIS TIME PERIOD SELECTIONS WERE VALID,
21            DR. SUNDING’S OVERCHARGE MODEL IS
              UNRELIABLE AND INCAPABLE OF SHOWING
22
              COMMON IMPACT. ................................................................................... 20
23
              A.       Dr. Sunding’s Overcharge Model Ignores Individualized
24                     Price Negotiations and Improperly Assumes Common
25                     Impact by Using Averages Even Though Many Large
                       Customers Did Not Sustain a Positive and Statistically
26                     Significant Overcharge. ...................................................................... 21
27
              B.       Dr. Sunding’s Overcharge Model Is Structurally
28                     Unsound Because It Generates Absurd Results.................................. 24
                                                             -i-

                                                       DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                      MOTION FOR CLASS CERTIFICATION
                                                                                    15-MD-2670-JLS-MDD
1    III.   DR. SUNDING’S PASS-THROUGH MODEL IS
            UNRELIABLE AND INCAPABLE OF SHOWING
2           COMMON IMPACT. ................................................................................... 26
3           A.        Dr. Sunding’s Pass-Through Model Ignores Loss-Leader
4                     Pricing. ................................................................................................ 27
5           B.        Dr. Sunding’s Pass-Through Model Ignores Focal-Point
6                     Pricing. ................................................................................................ 30

7           C.        Dr. Sunding’s Pass-Through Model Ignores Geographic
                      Location and Product Variations. ....................................................... 32
8
9           D.        Dr. Sunding’s Pass-Through Model Ignores an Entire
                      Link in the Distribution Chain of the Retail Channel. ........................ 33
10
            E.        Dr. Sunding’s Pass-Through Model Is Based on an
11                    Incomplete and Unrepresentative Data Set......................................... 35
12
     IV.    EPPS’ PROPOSED CARTWRIGHT CLASS IS BARRED BY
13          APPLICABLE CHOICE-OF-LAW RULES, AND SEPARATE
14          SUBCLASSES CANNOT BE MAINTAINED UNDER RULE
            23. .................................................................................................................. 37
15
            A.        California’s Choice-of-Law Rules Preclude Certification
16                    of the Cartwright Class. ...................................................................... 37
17
                      1.        Applying California Law to the Multistate Class
18                              Claims Would Violate Due Process. ........................................ 38
19
                      2.        Applying California Law to the Multistate Class
20                              Claims Is Inconsistent with the Conflicts-of-Law
                                Test............................................................................................ 40
21
22          B.        EPPs’ Proposal to Certify 32 Separate State Classes
                      Would Render Adjudication Unmanageable, and Would
23                    Cause Individualized Issues to Predominate. ..................................... 48
24
25
26
27
28                                                              - ii -
                                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                        MOTION FOR CLASS CERTIFICATION
                                                                                      15-MD-2670-JLS-MDD
 1
 2                                            TABLE OF AUTHORITIES
 3                                                                                                                      Page(s)
 4    CASES

 5    Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
         Carpenters,
 6
         459 U.S. 519 (1983) ..................................................................................... 45, 49
 7
      AT&T Mobility LLC v. AU Optronics Corp.,
 8      707 F.3d 1106 (9th Cir. 2013) ...................................................................... 38, 39
 9
   B.W.I. Custom Kitchen v. Owens–Illinois, Inc.,
10    191 Cal. App. 3d 1341 (Cal. Ct. App. 1987)........................................................ 7
11 Barber v. United Airlines, Inc.,
12   17 F. App’x 433 (7th Cir. 2001)......................................................................... 19
13 In re Bextra & Celebrex Mktg. Sales Practices & Prod. Liab. Litig.,
       524 F. Supp. 2d 1166 (N.D. Cal. 2007) ............................................................. 19
14
15 Bickerstaff v. Vassar Coll.,
       196 F.3d 435 (2d Cir. 1999) ................................................................................. 9
16
   Bricklayers & Trowel Trades Int’l Pension Fund v. Credit Suisse
17
       Secs. (USA) L.L.C,
18     752 F.3d 82 (1st Cir. 2014) ................................................................................ 19
19 In re Capacitors Antitrust Litig.,
20     106 F. Supp. 3d 1051 (N.D. Cal. 2015) ............................................................. 45
21 California v. Infineon Techs. AG,
22   No. C 06-4333 PJH, 2008 WL 4155665 (N.D. Cal. Sept. 5, 2008) ................... 32

23 Castellow v. Chevron USA,
       97 F. Supp. 2d 780 (S.D. Tex. 2000).................................................................. 14
24
25 In re Citric Acid Antitrust Litig.,
       No. 95-1092, 1996 U.S. Dist. LEXIS 16409 (N.D. Cal. Oct. 2,
26     1996) ..................................................................................................................... 7
27 City of Charleston v. Hotels.com, LP,
28    487 F. Supp. 2d 676 (D.S.C. 2007) .................................................................... 44
                                                                 - iii -

                                                            DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                           MOTION FOR CLASS CERTIFICATION
                                                                                         15-MD-2670-JLS-MDD
1    City of Tuscaloosa v. Harcros Chem., Inc.,
        158 F.3d 548 (11th Cir. 1998) ............................................................................ 19
2
     In re Class 8 Transmission Purchasers Antitrust Litig.,
3        140 F. Supp. 3d 339 (D. Del. Oct. 21, 2015), aff’d in part, vacated
4        in part, 679 F. App’x 135 (3d Cir. 2017) ..................................................... 36, 37
5    Comcast Corp. v. Behrend,
6      569 U.S. 27 (2013) ............................................................................................... 7

7    Conde v. Sensa,
       No. 14-cv-51 JLS WVG, 2018 WL 4297056 (S.D. Cal. Sept. 10,
8      2018) ............................................................................................................. 44, 46
9
     Daubert v. Merrell Dow Pharm., Inc.,
10     509 U.S. 579 (1993) ............................................................................................. 2
11 In re Digital Music Antitrust Litig.,
12     321 F.R.D. 64 (S.D.N.Y. 2017) .......................................................................... 50
13 In re Domestic Drywall Antitrust Litig.,
14     No. 13-md-2437, 2017 WL 3700999 (D. Del. Aug. 24, 2017) .......................... 34

15 Doyle v. Chrysler Grp., LLC,
       663 F. App’x 576 (9th Cir. 2016) ....................................................................... 10
16
17 Ellis v. Costco,
       657 F.3d 970 (9th Cir. 2011) .......................................................................... 8, 20
18
   Feitler v. Animation Celection, Inc.,
19
       13 P.3d 1044 (Or. Ct. App. 2000) ...................................................................... 44
20
   In re Fla. Cement & Concrete Antitrust Litig.,
21     278 F.R.D. 674 (S.D. Fla. 2012) ........................................................................ 29
22
   In re Flash Memory Antitrust Litig.,
23     No. C-07-0086-SBA, 2010 WL 2332081 (N.D. Cal. June 9, 2010) ........... passim
24 In re Flonase Antitrust Litig.,
25     815 F. Supp. 2d 867 (E.D. Pa. 2011).................................................................. 46

26 Freeland v. AT&T Corp.,
      238 F.R.D. 130 (S.D.N.Y. 2006) ........................................................................ 23
27
28                                                             - iv -
                                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                        MOTION FOR CLASS CERTIFICATION
                                                                                      15-MD-2670-JLS-MDD
1     Freeman Indus. LLC v. Eastman Chem. Co.,
         172 S.W.3d 512 (Tenn. 2005) ............................................................................ 50
2
      Gen. Tel. Co. of the Sw. v. Falcon,
3       457 U.S. 147 (1982) ........................................................................................... 38
4
      Global Reins. Corp. v. Equitas Ltd.,
5        969 N.E.2d 187 (N.Y. 2012) .............................................................................. 50
6     In re Graphics Processing Units Antitrust Litig.,
7         253 F.R.D. 478 (N.D. Cal. 2008) ................................................................ passim
8     In re Graphics Processing Units Antitrust Litig.,
9         527 F. Supp. 2d 1011 (N.D. Cal. 2007) ............................................................. 47

10 Hanlon v. Chrysler Corp.,
       150 F.3d 1011 (9th Cir. 1998) ............................................................................ 10
11
12 In re Hyundai & Kia Fuel Economy Litig.,
       881 F.3d 679 (9th Cir. 2018), reh’g en banc granted, 897 F.3d
13     1003 (9th Cir. 2018) ........................................................................................... 40
14 In re Initial Public Offerings Sec. Litig.,
15     471 F.3d 24 (2d Cir. 2006) ................................................................................... 7
16 In re Intel Corp. Microprocessor Antitrust Litig.,
17     No. 05-1717 (JJF), 2010 WL 8591815 (D. Del. July 28, 2010) .................. 29, 50

18 J.P. Morgan & Co. v. Sup. Ct.,
      113 Cal. App. 4th 195 (Cal. Ct. App. 2003) ................................................ 46, 47
19
20 Jamsport Entm’t, LLC v. Paradama Prods., Inc.,
      No. 02 C 2298, 2005 WL 14917 (N.D. Ill. Jan. 3, 2005) ................................... 19
21
   Jimenez v. Allstate Ins. Co.,
22
      765 F.3d 1161 (9th Cir. 2014) ............................................................................ 10
23
   Johnson v. Microsoft Corp.,
24    834 N.E.2d 791 (Ohio 2005) .............................................................................. 42
25
   Kanne v. Visa U.S.A., Inc.,
26    723 N.W.2d 293 (Neb. 2006) ............................................................................. 45
27
28                                                           -v-
                                                       DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                      MOTION FOR CLASS CERTIFICATION
                                                                                    15-MD-2670-JLS-MDD
1     Key v. Lewis Aquatech Pool Supply, Inc.,
        58 Va. Cir. 344 (Va. Cir. Ct. 2002) .................................................................... 44
 2
      Laumann v. Nat’l Hockey League,
 3      117 F. Supp. 3d 299 (S.D.N.Y. 2015) ................................................................ 26
 4
      Lava Trading, Inc. v. Hartford Fire Ins. Co.,
 5       No. 03 Civ. 7037(PKC), 2005 WL 4684238 (S.D.N.Y. Apr. 11,
 6       2005) ................................................................................................................... 14

 7    In re Lithium Ion Batteries Antitrust Litig.,
          No. 13-MD-2420 YGR, 2017 WL 1391491 (N.D. Cal. Apr. 12,
 8        2017) ............................................................................................................ passim
 9
   In re Lithium Ion Batteries Antitrust Litig.,
10     No. 13-MD-2420 YGR, 2018 WL 1156797 (N.D. Cal. Mar. 5,
11     2018) ................................................................................................................... 31

12 In re Live Concert Antitrust Litig.,
       863 F. Supp. 2d 966 (C.D. Cal. 2012) .................................................... 14, 18, 20
13
14 Loeb Indus., Inc. v. Sumitomo Corp.,
       306 F.3d 469 (7th Cir. 2002) ........................................................................ 45, 49
15
   Los Gatos Mercantile, Inc v. E.I. DuPont De Nemours & Co.,
16     No. 13–cv–01180–BLF, 2015 WL 4755335 (N.D. Cal. Aug. 11,
17     2015) ................................................................................................................... 45
18 Mazza v. Am. Honda Motor Co., Inc.,
19   666 F.3d 581 (9th Cir. 2012) ....................................................................... passim

20 McCann v. Foster Wheeler LLC,
       225 P.3d 516 (Cal. 2010).............................................................................. 43, 47
21
22 MDG Int’l, Inc. v. Australian Gold, Inc.,
       No. 1:07-CV-1096-SEB-TAB, 2009 WL 1916728 (S.D. Ind. June
23     29, 2009) ............................................................................................................. 14
24
   In re Methionine Antitrust Litig.,
25     204 F.R.D. 161 (N.D. Cal. 2001) ....................................................................... 33
26 Miller v. Jannsen Pharm. Prods., L.P.,
27    No. 05-cv-4076-DRH, 2007 WL 1295824 (S.D. Ill. May 1, 2007) ................... 10
28                                                               - vi -
                                                            DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                           MOTION FOR CLASS CERTIFICATION
                                                                                         15-MD-2670-JLS-MDD
1     In re Modafinil Antitrust Litig.,
          837 F.3d 238 (3d Cir. 2016) ............................................................................... 10
 2
      Mullins v. Premier Nutrition Corp.,
 3      No. 13-cv-01271-RS, 2016 WL 3440600 (N.D. Cal. June 20,
 4      2016) ................................................................................................................... 47
 5    Munguia v. Bekins Van Lines, LLC,
 6      No. 1:11-cv-01134-LJO-SKO, 2012 WL 5198480 (E.D. Cal. Oct.
        19, 2012) ............................................................................................................. 42
 7
      Obrey v. Johnson,
 8      400 F.3d 691 (9th Cir. 2005) ................................................................................ 9
 9
      Ollier v. Sweetwater Union High Sch. Dist.,
10       768 F.3d 843 (9th Cir. 2014) ................................................................................ 8
11 In re Optical Disk Drive Antitrust Litig.,
12     303 F.R.D. 311 (N.D. Cal. 2014) ................................................................ passim
13 In re Optical Disk Drive Antitrust Litig.,
14     No. 3:10-md-2143 RS, 2016 WL 467444 (N.D. Cal. Feb. 8, 2016) ............ 42, 47

15 In re Packaged Seafood Prods. Antitrust Litig.,
       242 F. Supp. 3d 1033 (S.D. Cal. Mar. 14, 2017) ......................................... 42, 45
16
17 In re Packaged Seafood Prods. Antitrust Litig.,
       277 F. Supp. 3d 1167 (S.D. Cal. Sept. 26, 2017) ............................. 38, 42, 46, 47
18
   In re Paxil Antitrust Litig.,
19
       212 F.R.D. 539 (C.D. Cal. 2003) ....................................................................... 49
20
   Peterson v. Visa U.S.A., Inc.,
21     No. Civ.A. 03-8080, 2005 WL 1403761 (D.C. Super. Ct. Apr. 22,
22     2005) ................................................................................................................... 45

23 In re Pharmacy Benefit Mgrs. Antitrust Litig.,
       No. 06-1782, 2017 WL 275398 (E.D. Pa. Jan 18, 2017) ............................... 7, 23
24
25 Phillips Petroleum Co. v. Shutts,
       472 U.S. 797 (1985) ........................................................................................... 38
26
   Pierson v. Orlando Health,
27
       No. 6:08-cv-466, 2010 WL 3447496 (M.D. Fla. Aug. 30, 2010) ...................... 33
28                                                 - vii -
                                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                          MOTION FOR CLASS CERTIFICATION
                                                                                        15-MD-2670-JLS-MDD
1     In re Polyurethane Foam Antitrust Litig.,
          799 F. Supp. 2d 777 (N.D. Ohio 2011) .............................................................. 50
 2
      In re Prempro,
 3        230 F.R.D. 555 (E.D. Ark. 2005) ................................................................. 48, 49
 4
      In re Processed Egg Prods. Antitrust Litig.,
 5        312 F.R.D. 124 (E.D. Pa. 2015) .................................................................. passim
 6    Racies v. Quincy Bioscience, LLC,
 7      No. 15-cv-00292-HSG, 2017 WL 6418910 (N.D. Cal. Dec. 15,
        2017) ................................................................................................................... 40
 8
 9    In re Rail Freight Fuel Surcharge Antitrust Litig.,
          292 F. Supp. 3d 14 (D.D.C. 2017) .............................................................. passim
10
      In re Rail Freight Fuel Surcharge Antitrust Litig.,
11        725 F.3d 244 (D.C. Cir. 2013) ......................................................................... 8, 9
12
   Reed Const. Data Inc. v. McGraw-Hill Cos.,
13    49 F. Supp. 3d 385 (S.D.N.Y. 2014), aff’d, 638 F. App’x 43 (2d
14    Cir. 2016) ............................................................................................................ 15

15 In re Relafen Antitrust Litig.,
       221 F.R.D. 260 (D. Mass. 2004) .................................................................. 46, 47
16
17 In re REMEC Inc. Sec. Litig.,
       702 F. Supp. 2d 1202 (S.D. Cal. 2010) ................................................................ 9
18
   Romano v. Metro-N. Commuter R.R.,
19
       No. 06 Civ. 4986(PAC), 2007 WL 5309190 (S.D.N.Y. Nov. 26,
20     2007) ................................................................................................................... 14
21 Sali v. Corona Reg’l Med. Ctr.,
22    889 F.3d 623 (9th Cir. 2018) ................................................................................ 8

23 Samsung Elecs. Co. v. Panasonic Corp.,
      747 F.3d 1199 (9th Cir. 2014) ............................................................................ 45
24
25 Sher v. Raytheon Co.,
      419 F. App’x 887 (11th Cir. 2011) ....................................................................... 9
26
   Siegel v. Shell Oil Co.,
27
      256 F.R.D. 580 (N.D. Ill. 2008) ......................................................................... 50
28                                          - viii -
                                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                          MOTION FOR CLASS CERTIFICATION
                                                                                        15-MD-2670-JLS-MDD
1     In re Static Random Access Memory (SRAM) Antitrust Litig.,
          264 F.R.D. 603 (N.D. Cal. 2009) ....................................................................... 11
 2
      Stutzle v. RhonePoulenc S.A.,
 3       No. 062165, 2003 WL 22250424 (Pa. Ct. C.P. Sept. 26, 2003) ........................ 41
 4
      Tesla Wall Sys. LLC v. Budd,
 5       No. 14 CIV. 8564 (LLS), 2017 WL 1498052 (S.D.N.Y. Apr. 26,
 6       2017) ................................................................................................................... 14

 7    Tourgeman v. Collins Fin. Servs., Inc.,
        No. 08-CV-1392 JLS (NLS), 2011 WL 5025152 (S.D. Cal. Oct.
 8      21, 2011) ............................................................................................................. 10
 9
   Victorino v. FCA US LLC,
10    No. 16cv1617-GPC(JLB), 2018 WL 2455432 (S.D. Cal. June 1,
11    2018) ................................................................................................................... 40

12 Vista Healthplan, Inc. v. Cephalon, Inc.,
      No. 2:06-cv-1833, 2015 WL 3623005 (E.D. Pa. June 10, 2015) ....................... 50
13
14 Wal-Mart Stores, Inc. v. Dukes,
      564 U.S. 338 (2011) ................................................................................. 6, 27, 38
15
   Walsh v. Ford Motor Co.,
16    807 F.2d 1000 (D.C. Cir. 1986) ......................................................................... 48
17
   Wang v. Chinese Daily News, Inc.,
18    737 F.3d 538 (9th Cir. 2013) ................................................................................ 7
19
   Wash. Mut. Bank, FA v. Sup. Ct.,
20    24 Cal. 4th 906 (Cal. 2001) ................................................................................ 46
21 STATUTES
22
   Cal. Bus. & Prof. Code § 16700 et seq. ............................................................ passim
23
   W. Va. Code R. § 46A-6-102 .................................................................................. 44
24
   OTHER AUTHORITIES
25
26 Fed. Rule of Civ. P. 23 ..................................................................................... passim
27 Fed. R. Civ. P. 12(b)(6) ........................................................................................... 37
28                                                               - ix -
                                                            DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                           MOTION FOR CLASS CERTIFICATION
                                                                                         15-MD-2670-JLS-MDD
1     Fed. R. Evid. 702 ......................................................................................... 2, 8, 9, 36

 2    ABA SEC. ANTITRUST L., ECONOMETRICS: LEGAL, PRACTICAL, AND
        TECHNICAL ISSUES (2005)..................................................................................... 9
 3
 4    ABA SEC. ANTITRUST L., INDIRECT PURCHASER LITIG. HANDBOOK
        (2d ed. 2016) ....................................................................................................... 47
 5
      ABA SEC. ANTITRUST L., PROVING ANTITRUST DAMAGES (3d ed.
 6      2017) ................................................................................................................... 17
 7
      James D. Hess & Eitan Gerstner, Loss Leader Pricing and Rain Check
 8       Policy, 6(4) MARKETING SCIENCE 358 (1987) ................................................... 27
 9 Daniel Levy et. al., Price Points and Price Rigidity,
10   93(4) REV. ECON. & STAT. 1417 (2011) ............................................................. 30
11 Justin McCrary & Daniel L. Rubinfeld, Measuring Benchmark
12    Damages in Antitrust Litigation ......................................................................... 17

13 Daniel L. Rubinfeld, Antitrust Damages, in RESEARCH HANDBOOK ON
     THE ECONOMICS OF ANTITRUST LAW, 378 (Einer Elhauge, ed.,
14   2012) ................................................................................................................... 17
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                               -x-
                                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                                          MOTION FOR CLASS CERTIFICATION
                                                                                        15-MD-2670-JLS-MDD
1
2                                    INTRODUCTION
3          End Payer Plaintiffs (“EPPs”) seek certification of 32 classes suing under 32
4    separate state laws. EPPs must show that each element of their claims can be
5    determined using common evidence: (1) whether there was an antitrust violation,
6    (2) whether all or nearly all proposed class members were injured by the violation,
7    and (3) how much each member was injured by the violation. Only if each of
8    those questions can be answered by common evidence can a class be certified.
9          EPPs fail to make that showing. Their failure is not surprising, given the
10 differences among members of the 32 proposed classes. EPPs have purchased:
11             dozens of different types of tuna products, under different brands;
12             from thousands of different stores (from big box retail to the
                convenience store on the corner);
13
               after hundreds of different direct purchasers individually negotiated
14              prices, which changed regularly and frequently;
15             at different times throughout a four-year period;
16             in different towns, cities, states and territories.
17         EPPs seek to meet their burden by relying on an expert opinion from
18 Dr. David Sunding, a professor in the College of Natural Resources at UC
19 Berkeley. Dr. Sunding concluded that “common economic evidence” can
20 demonstrate that there was a conspiracy to raise prices, that prices were raised for
21 every single product sold to every single retailer, and that every single retailer
22 passed those raised prices on to each of the purchasers in the 32 classes EPPs seek
23 to certify here. In order to reach this conclusion, however, Dr. Sunding must stray
24 so far afield from acceptable and reliable scientific methodologies that his opinions
25
26
27
28
                                              -1-

                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    should be disregarded. And, his conclusions are so flawed they cannot withstand
2    the “rigorous analysis” that Federal Rule of Civil Procedure 23 requires.1
3          EPPs’ motion should therefore be denied for at least four reasons:
4          First, Dr. Sunding’s model—a before-and-after examination of prices and
5    costs during the class period as compared to a supposed “benchmark” period—
6    turns completely on which dates he chose to include and to exclude for purposes of
7    his econometric analysis.
8
9
10
11
12 Defendants’ testing shows that if Dr. Sunding had used the class period as alleged
13 in the Complaint, his own model would show no overcharge at all.
14
15
16                                                                        Because there
17 is no principled economic basis for the way in which Dr. Sunding defined the
18 relevant time periods used in his model, and because his definition of those time
19 periods is outcome-determinative, his entire analysis should be rejected.
20         Second, Dr. Sunding ignored crucial pricing differences from the many
21 individualized price negotiations and rebates between manufacturers and direct
22 purchasers, which defeat his conclusions.
23
24
25
26   1
      Dr. Sunding’s methodological flaws are so severe that much if not all of his
27 analysis also fails to meet the admissibility standards of Federal Rule of Evidence
   702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
28                                          -2-
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1                                                                                     If
2    direct purchasers did not sustain an overcharge, then neither could end payers.
3          Third, even assuming there was an overcharge, Dr. Sunding similarly
4    ignored real-world retail pricing behaviors, including loss-leader strategies, focal-
5    point pricing, and geography-specific pricing, that defeat his conclusion that
6    common evidence shows all retailers passed through the alleged overcharge to all
7    EPPs. When those omissions are corrected, his model shows that many end
8    purchasers in the proposed class experienced no pass-through whatsoever. His
9    pass-through analysis also relies on a fundamentally inadequate and incomplete
10 dataset that excludes data from distributors as well as from retailers in key
11 jurisdictions about which he purports to opine, and yet again ignores discounts.
12         Fourth, EPPs’ proposed classes suffer from irreparable legal problems. The
13 multistate Cartwright Act class EPPs seek to certify (“Cartwright Class”) would
14 violate due process and is impermissible under California’s choice-of-law rules,
15 (1) due to material differences between California law and the laws of the states in
16 which EPPs reside, and (2) because the interests of the states in which EPPs bought
17 packaged tuna far exceed California’s interest as to non-California residents’
18 claims. Further, the 32 state classes EPPs seek to certify in the alternative would
19 render class-wide adjudication unmanageable because of differences among those
20 states’ laws: 32 states’ laws to interpret and apply when making legal rulings in
21 pre-trial motions practice; 32 sets of jury instructions; and 32 classes the jury will
22 separately consider—which would also cause individualized issues to predominate.
23                                    BACKGROUND
24         EPP allegations. EPPs claim that Defendants “conspired to raise, fix,
25 stabilize or maintain prices” of packaged tuna. EPP Fifth Am. Compl. (“Compl.”)
26 ¶ 3, ECF No. 1208. They allege that the anticompetitive behavior began “[a]t least
27 as early as July 1, 2004.” Id. ¶ 184. Their Complaint therefore alleges a “Class
28                                            -3-
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    Period” “from, and including, at least July 1, 2004 through such time as the
2    anticompetitive effects of Defendants’ conduct ceases.” Id. ¶ 1. EPPs now seek to
3    certify damages classes for only a portion of that period, from 2011 to 2015, but
4    still premise their claims on conduct that occurred prior to 2011. EPPs’ Mem. P.
5    &. A. ISO Mot. Class Certification (“EPP Br.”) 3–5, ECF No. 1130-1.
6          The experts. EPPs retained Dr. Sunding to determine whether EPPs could
7    determine liability, overcharge, and pass-through of any overcharges on the basis
8    of common evidence. He concluded that they can. Defendants retained Dr. Laila
9    Haider to review Dr. Sunding’s work. She concluded that his work has serious
10 economic flaws that, when corrected, show that common evidence cannot be used
11 to prove overcharge or pass-through to all—or even nearly all—class members.
12         Dr. Sunding’s treatment of time periods. Dr. Sunding’s overcharge model
13 compares the relationship between pricing and costs inside and outside of the
14 proposed class period from May 2011 to July 2015 (the “proposed Class Period”),
15 to try to isolate how the alleged conspiracy affected pricing. This is known as a
16 before-and-after, or “benchmark” approach. Ex. 2, Sunding Rep. ¶ 108.2 Although
17 their Complaint alleges a conspiracy beginning in 2004,
18
19
20
21
22
23
24
25
26   2
      “Ex.” refers to exhibits to the Declaration of Craig A. Benson in Support of
27 Defendants’ Opposition to EPPs’ Motion for Class Certification, filed concurrently
   herewith.
28                                          -4-
                                        DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                       MOTION FOR CLASS CERTIFICATION
                                                                     15-MD-2670-JLS-MDD
1                                        It is only by defining the relevant periods in this
2    way that his model shows any overcharges. When Dr. Haider ran Dr. Sunding’s
3    model using all of the time periods in which conspiratorial conduct is alleged to
4    have taken place, it detected no positive and statistically significant overcharges.
5    Ex. 1, Haider Rep. ¶ 45.
6          Dr. Sunding’s overcharge analysis. For each Defendant, Dr. Sunding’s
7    overcharge model calculated a single average national overcharge for all direct
8    purchasers, spanning the entire proposed Class Period—an assumption with no
9    economic underpinning and one that flies in the face of common sense.
10
11
12
13
14
15
16
17
18                                                                                  When
19 Dr. Haider tested Dr. Sunding’s model using actual data from retailers on actual
20 prices they paid after negotiations, it showed that many large customers did not
21 sustain a positive and statistically significant overcharge. Id. ¶¶ 33–40.
22         Dr. Sunding’s pass-through analyses. Dr. Sunding relied on two
23 categories of data to analyze pass-through.
24
25
26
27
28                                            -5-
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1
2
3
4
5
6
7
8
9
10
11                                             When Dr. Haider corrected Dr.
12 Sunding’s model to account for location and product attributes, his estimated pass-
13 through effects by Defendant disappeared for a large portion of the class. Id. ¶ 65.
14         Dr. Sunding’s document review. In addition to his flawed regression
15 analysis, Dr. Sunding engaged in an extended—but highly selective—analysis of
16 the documentary record.
17
18
19                                 LEGAL STANDARD
20         “Certifying a class is not an easy endeavor, and must not be undertaken
21 casually.” In re Processed Egg Prods. Antitrust Litig., 312 F.R.D. 124, 132 (E.D.
22 Pa. 2015). This is because “[t]he class action is ‘an exception to the usual rule that
23 litigation is conducted by and on behalf of the individual named parties only.’”
24 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (quoting Califano v.
25 Yamasaki, 442 U.S. 682, 700–01 (1979)). “Rule 23 does not set forth a mere
26 pleading standard.” Dukes, 564 U.S. at 350. Rather, “[a] party seeking class
27 certification must affirmatively demonstrate his compliance with the Rule—that is,
28                                          -6-
                                        DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                       MOTION FOR CLASS CERTIFICATION
                                                                     15-MD-2670-JLS-MDD
1    he must be prepared to prove that there are in fact sufficiently numerous parties,
2    common questions of law or fact, etc.” Id.
3          Rule 23 and antitrust. The Supreme Court has recognized that class
4    actions can serve a valuable role in the enforcement of antitrust laws. But there is
5    no relaxed standard for class certification in antitrust cases, and courts regularly
6    decline to certify antitrust classes where plaintiffs fail to meet their burdens under
7    Rule 23. See Comcast Corp. v. Behrend, 569 U.S. 27, 38 (2013).3 In antitrust
8    cases, like all others, the Court must engage in a “rigorous analysis,” id. at 27, to
9    “assess all of the relevant evidence admitted at the class certification stage and
10 determine whether each Rule 23 requirement has been met.” In re Initial Public
11 Offerings Sec. Litig., 471 F.3d 24, 42 (2d Cir. 2006). That necessarily entails
12 resolving “factual disputes” relevant to Rule 23 requirements, an obligation that “is
13 not lessened by overlap between a Rule 23 requirement and a merits issue.” Id. at
14 41; see also Wang v. Chinese Daily News, Inc., 737 F.3d 538, 544 (9th Cir. 2013).
15         EPPs would have this Court believe it can shortcut this inquiry. They rely
16 on decades-old district court cases that predate both Comcast and Dukes, for the
17 false premise that there is a “general rule” that alleged price fixing “presumptively
18 impacts upon all purchasers.” EPP Br. 14.4 They are wrong. All recent cases
19   3
      See also, e.g., In re Rail Freight Fuel Surcharge Antitrust Litig., 292 F. Supp.
20 3d 14 (D.D.C. 2017); In re Lithium Ion Batteries Antitrust Litig., No. 13-MD-2420
21 YGR, 2017 WL 1391491 (N.D. Cal. Apr. 12, 2017); Processed Egg, 312 F.R.D.
   124; In re Pharmacy Benefit Mgrs. Antitrust Litig., No. 06-1782, 2017 WL 275398
22 (E.D. Pa. Jan 18, 2017); In re Optical Disk Drive Antitrust Litig. (“ODD”), 303
23 F.R.D. 311 (N.D. Cal. 2014); In re Flash Memory Antitrust Litig., No. C-07-0086-
   SBA, 2010 WL 2332081 (N.D. Cal. June 9, 2010); In re Graphics Processing
24 Units (“GPU”) Antitrust Litig., 253 F.R.D. 478 (N.D. Cal. 2008).
25 4 Neither the 1996 Citric Acid decision that EPPs cite or B.W.I. Custom Kitchen
26 v. Owens–Illinois, Inc., 191 Cal. App. 3d 1341 (Cal. Ct. App. 1987), suggests
   otherwise. Citric Acid observed that only “[s]ome courts” allowed such a
27 presumption, while others “carefully examine the facts of each case in order to
28 determine whether common proof of impact is possible.” In re Citric Acid
                                              -7-
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    make clear there is “no uniform approach” and each case “involves a particularized
2    analysis of the specific industry and chain of distribution.” See, e.g., GPU, 253
3    F.R.D. at 489; cf. In re Rail Freight Fuel Surcharge Antitrust Litig., 725 F.3d 244,
4    255 (D.C. Cir. 2013) (“Before Behrend, the case law was far more accommodating
5    to class certification” whereas after that decision, “[i]t is now clear . . . that Rule 23
6    not only authorizes a hard look at the soundness of statistical models that purport
7    to show predominance—the rule commands it.”).
8          Rule 23 and expert work. Expert opinions must be scrutinized at the class
9    certification stage. To begin with, expert testimony is always subject to the
10 Court’s reliability inquiry under Rule 702 and Daubert, which focuses on
11 methodologies, but not conclusions. See Ollier v. Sweetwater Union High Sch.
12 Dist., 768 F.3d 843, 860 (9th Cir. 2014) (Under Daubert, it is “‘not the correctness
13 of the expert’s conclusions’ that matters, but ‘the soundness of his methodology.’”
14 (citation omitted)). But in undertaking its “rigorous analysis,” a court must also go
15 beyond Daubert and “rule upon the conclusions generated by the principles and
16 methodology.” Rail Freight, 292 F. Supp. 3d at 42–43 (emphasis added) (quoting
17 In re Processed Egg Prods., 81 F. Supp. 3d 412, 417 (E.D. Pa. 2015)); see also
18 Sali v. Corona Reg’l Med. Ctr., 889 F.3d 623, 634 (9th Cir. 2018) (district courts
19 should analyze “persuasiveness” at the Rule 23 stage, not just admissibility); Ellis
20 v. Costco, 657 F.3d 970, 982 (9th Cir. 2011) (even admissible expert reports must
21 also be judged for “persuasiveness” under Rule 23). The court therefore must
22 resolve disputes between the parties’ experts, if those disputes go to whether or not
23 the injury can be shown on a class-wide basis. See, e.g., Ellis, 657 F.3d at 982–83
24 (in evaluating expert declarations, “the district court was required to resolve any
25
   Antitrust Litig., No. 95-1092, 1996 U.S. Dist. LEXIS 16409, at *18 (N.D. Cal. Oct.
26 2, 1996). Nothing in the 30-year-old B.W.I. supplants the rigorous, fact-specific
27 inquiry demanded by Comcast and Dukes; and, in any event, California law cannot
   be applied to the 32-state Cartwright Class EPPs seek here. See infra Part IV.A.
28                                         -8-
                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                          MOTION FOR CLASS CERTIFICATION
                                                                        15-MD-2670-JLS-MDD
1    factual disputes necessary to determine whether there was a common pattern and
2    practice that could affect the class as a whole”); Sher v. Raytheon Co., 419 F.
3    App’x 887, 890 (11th Cir. 2011) (“district court erred . . . by not sufficiently
4    evaluating and weighing conflicting expert testimony” at class certification stage).
5          Rule 23 and regressions. The Supreme Court’s mandate that district courts
6    perform a “rigorous analysis” requires close scrutiny of regression models
7    proffered by economists. Courts have a duty to take a “hard look at the soundness
8    of statistical models that purport to show predominance,” and may not rubber
9    stamp them. Rail Freight, 725 F.3d at 255 (quoting Comcast, 569 U.S. at 36); see
10 also GPU, 253 F.R.D. at 491 (class certification is not “automatic every time
11 counsel dazzle the courtroom with graphs and tables”).5 The “hard look” is
12 required because while “regression analysis will always yield a result,” “[w]hether
13 a regression is useful for assessing classwide impact is a different question.”
14 Ex. 25, ABA SEC. ANTITRUST L., ECONOMETRICS: LEGAL, PRACTICAL, AND
15 TECHNICAL ISSUES 355–56 (2005) [hereinafter, “ECONOMETRICS”].
16         Predominance. Rule 23(b)(3)’s “‘predominance’ inquiry is a demanding
17 one.” Processed Egg, 312 F.R.D. at 142 (citing Comcast, 569 U.S. at 34). It
18 focuses on the “relationship between the common and individual issues” and “tests
19   5
       See e.g., Bickerstaff v. Vassar Coll., 196 F.3d 435, 449 (2d Cir. 1999)
20 (regression that “omitted the major variables” was “so incomplete as to be
21 inadmissible” (quoting Bazemore v. Friday, 478 U.S. 385, 400 n.10 (1986)));
   Batteries, 2017 WL 1391491, at *12 (rejecting regression that did not “sufficiently
22 capture[] the variety of different types of class members and product categories”);
23 In re REMEC Inc. Sec. Litig., 702 F. Supp. 2d 1202, 1273 (S.D. Cal. 2010)
   (“[W]here significant variables that are quantifiable are omitted from a regression
24 analysis, the study may become so incomplete that it is inadmissible . . . .”); GPU,
25 253 F.R.D. at 501–02 (requiring that an expert’s regression “be properly analyzed
   and scientifically reliable and that it demonstrate a question of fact common to the
26 class”); cf. Obrey v. Johnson, 400 F.3d 691, 696 (9th Cir. 2005) (“[S]tatistical
27 evidence may suffer from serious methodological flaws and can be excluded,
   consistent with the trial court’s ‘gatekeeping’ power, under Rule 702.”).
28                                            -9-
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    whether proposed classes are sufficiently cohesive to warrant adjudication by
2    representation.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998)
3    (citation omitted). The question is whether “the issues in the class action that are
4    subject to generalized proof, and thus applicable to the class as a whole . . .
5    predominate over those issues that are subject only to individualized proof.”
6    Tourgeman v. Collins Fin. Servs., Inc., No. 08-CV-1392 JLS (NLS), 2011 WL
7    5025152, *13 (S.D. Cal. Oct. 21, 2011) (Sammartino, J.) (citations omitted).
8    “Where liability determinations are both individual and fact intensive, class
9    certification under Rule 23(b)(3) is improper.” Miller v. Jannsen Pharm. Prods.,
10 L.P., No. 05-cv-4076-DRH, 2007 WL 1295824, at *7 (S.D. Ill. May 1, 2007).
11         Antitrust “impact often is critically important for the purpose of evaluating
12 Rule 23(b)(3)’s predominance requirement because it is an element of the claim
13 that may call for individual, as opposed to common, proof.” In re Modafinil
14 Antitrust Litig., 837 F.3d 238, 262 (3d Cir. 2016) (quoting In re Hydrogen
15 Peroxide Antitrust Litig., 552 F.3d 305, 311 (3d Cir. 2008)). But predominance
16 also requires a valid “common methodology for calculating damages,” because
17 without one, there is “no way to determine” whether “damages could feasibly and
18 efficiently be calculated once the common liability questions are adjudicated.”
19 Doyle v. Chrysler Grp., LLC, 663 F. App’x 576, 579 (9th Cir. 2016) (citations and
20 internal quotation marks omitted) (unpublished); Jimenez v. Allstate Ins. Co., 765
21 F.3d 1161, 1167 (9th Cir. 2014) (“[A] methodology for calculation of damages that
22 could not produce a class-wide result [i]s not sufficient to support certification.”)
23 (citing Comcast, 569 U.S. at 38).
24
25
26
27
28                                            - 10 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1                                      ARGUMENT
2    I.    DR. SUNDING’S OVERCHARGE MODEL FAILS TO SUPPORT
           COMMON IMPACT OR DAMAGES AND IS UNRELIABLE
3
           BECAUSE HIS SELECTION OF TIME PERIODS IS BASELESS
4          AND OUTCOME-DRIVEN.
5          Out of the gate, Dr. Sunding’s overcharge regression model is not reliable or
6    persuasive in showing that impact and damages can be demonstrated through
7    common evidence because it turns on the arbitrary inclusion and exclusion of time
8    periods that are not supported by any economic analysis or rationale.6
9          A.    Dr. Sunding Has No Economic Basis To Support His Treatment
                 of Time Periods.
10
           Dr. Sunding made arbitrary choices regarding how to treat different time
11
     periods in his overcharge model, which were guided by no scientific
12
     methodologies. These render his analysis unreliable and unpersuasive. First, Dr.
13
     Sunding cherry-picked his proposed Class Period (which is different from the class
14
     period alleged in the complaint) in order to maximize the overcharge he purports to
15
     find applied to all direct purchasers whose tuna was sold to EPPs. Indeed, as Dr.
16
     Haider’s testing showed, Dr. Sunding’s cherry-picking is the difference between a
17
     model that shows overcharges and a model that shows none.
18
19   6
       EPPs primarily rely on Dr. Sunding’s regression analyses, but also at times
20 point to Dr. Sunding’s “anecdotal” and “qualitative evidence of the economic
21 characteristics” as a purported means of proving common impact. EPP Br. 21; see
   also id. at 15. Such qualitative analyses are insufficient to prove impact without a
22 valid quantitative model. See, e.g., ODD, 303 F.R.D. at 320 (“[W]hile such
23 industry characteristics may be preconditions for any colorable case of class-wide
   impact, they do not establish such impact.”); GPU, 253 F.R.D. at 502 (“Plaintiffs
24 must show not that ‘market conditions are favorable for impact’ . . . but that there
25 is a common, formulaic method of proving . . . an overcharge.”). In fact, the very
   case cited by EPPs indicates that it is was not the expert’s qualitative theories, but
26 rather his “quantitative” regression models, that was used “to demonstrate class-
27 wide injury.” In re Static Random Access Memory (SRAM) Antitrust Litig., 264
   F.R.D. 603, 613, 615 (N.D. Cal. 2009) (cited in EPP Br. 21 n.10).
28                                          - 11 -
                                        DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                       MOTION FOR CLASS CERTIFICATION
                                                                     15-MD-2670-JLS-MDD
1
2
3                                                     By excluding this particular period,
4    Dr. Sunding removed from his analysis a period capable of demonstrating whether
5    rising costs—rather than any alleged conspiracy—are what was responsible for
6    impacting price. Predictably, the result of gerrymandering the time periods in this
7    way is an artificially inflated overcharge. Third, Dr. Sunding impermissibly
8    utilized as a supposedly “clean” benchmark one of the very periods plaintiffs
9    allege is tainted by the alleged price-fixing. These three flaws artificially pump up
10 an alleged overcharge in a manner that is disconnected from standard scientific
11 methodology. We address each point sequentially below.
12                1.    Cherry-picking an overcharge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           - 12 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1
2
3
4
5
6
7
8
                        7
9                           If these periods are included in the class period, as EPPs
10 alleged in their Complaint they should be, then Dr. Sunding’s model actually
11 produces a negative overcharge. Ex. 1, Haider Rep. ¶ 45. In other words, if Dr.
12 Sunding had done as he claimed to have done—accepted EPPs’ allegations in the
13 Complaint as true8—and sought to identify the effect of the alleged conspiracy
14 over the period in which EPPs allege Defendants were price-fixing, then he would
15 have concluded that there was no overcharge and no injury to the class.
16
17
18
19
20
21
22
     7
      EPPs’ Complaint claims the alleged conspiracy had “anticompetitive effects,”
23 beginning “at least as early as July 1, 2004” through July 2015. Compl. ¶¶ 1, 184.
24 8
25
26
27
28                                          - 13 -
                                        DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                       MOTION FOR CLASS CERTIFICATION
                                                                     15-MD-2670-JLS-MDD
1
2
3
4                                                       .9
5
6
7                                                      Dr. Sunding’s decisions as to
8    which periods to include and exclude (or “hold out”) in his model thus had no
9    grounding in economic analysis. As Dr. Haider’s testing shows (and as further
10 explained below) it was only by slicing and dicing the time periods that Dr.
11 Sunding was able to come up with a statistically significant, positive overcharge.10
12
13
     9
         An expert cannot blindly accept and “bolster[]” a plaintiff’s allegations by
     incorporating them as “assumptions” to his opinion—especially when, as here,
14   such assumptions are dispositive of the results the expert purports to find. Lava
15   Trading, Inc. v. Hartford Fire Ins. Co., No. 03 Civ. 7037(PKC), 2005 WL
     4684238, at *2 (S.D.N.Y. Apr. 11, 2005); see also Tesla Wall Sys. LLC v. Budd,
16   No. 14 CIV. 8564 (LLS), 2017 WL 1498052, at *1 (S.D.N.Y. Apr. 26, 2017) (an
17   expert who “[u]nquestioningly accept[s] the assumptions furnished to him by
     plaintiff’s counsel . . . cannot be said to have ‘reliably applied principles and
18   methods to the facts of the case’” (citation omitted)); In re Live Concert Antitrust
19   Litig., 863 F. Supp. 2d 966, 978 (C.D. Cal. 2012) (excluding expert opinion that
     “impermissibly assume[d] . . . without meaningfully testing” facts about alleged
20   anticompetitive conduct); MDG Int’l, Inc. v. Australian Gold, Inc., No. 1:07-CV-
21   1096-SEB-TAB, 2009 WL 1916728, at *4 (S.D. Ind. June 29, 2009) (“An expert
     must independently verify facts given to him, rather than ‘accepting [them] at the
22   word of . . . counsel.’” (citation omitted)).
23   10
         For this reason, Dr. Sunding was not being “conservative” by using a shorter
24   conspiracy period than the one alleged in the Complaint, as EPPs may suggest.
     Just the opposite. His treatment of time periods—
25                                                          —is necessary to finding
26   any positive overcharge at all using his model. This reveals his analysis to be not
     only economically baseless, but also impermissibly outcome-driven. See, e.g.,
27   Romano v. Metro-N. Commuter R.R., No. 06 Civ. 4986(PAC), 2007 WL 5309190,
28   at *1 (S.D.N.Y. Nov. 26, 2007) (rejecting “result-driven and convenient” expert
                                             - 14 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1          Dr. Sunding’s proposed methodology therefore fails as a matter of law. As
2    one district court explained: “When constructing a benchmark statistic, the
3    regression analyst may not ‘cherry-pick’ the time-frame or data points so as to
4    make her ultimate conclusion stronger. Rather, some passably scientific analysis
5    must undergird the selection of the frame of reference.” Reed Const. Data Inc. v.
6    McGraw-Hill Cos., 49 F. Supp. 3d 385, 400 (S.D.N.Y. 2014) (citation omitted),
7    aff’d, 638 F. App’x 43 (2d Cir. 2016). The court went on to reject the expert’s
8    methodology, where his “choice of the end dates” for his “benchmark model” was
9    admittedly “more or less, arbitrary,” and the error had an “outcome-determinative
10 effect” since it “yielded no damages” for different end dates. Id. at 407. Dr.
11 Sunding’s methodology should be rejected for the same reasons.
12               2.     “Holding out” periods of rising input costs
13         Dr. Sunding’s decisions as to which periods to include and exclude from his
14 benchmark and class periods were not merely arbitrary; rather, they had the effect
15 of systematically inflating the overcharge he purports to measure.
16
17
18
19
20
21                                                          Not surprisingly, as
22 discussed above, when Dr. Haider added this back into Dr. Sunding’s overcharge
23 analysis and ran the model using the full class period alleged in the Complaint, Dr.
24 Sunding’s claimed overcharge disappeared. Id. ¶ 45.
25
26 opinions); Castellow v. Chevron USA, 97 F. Supp. 2d 780, 797 (S.D. Tex. 2000)
27 (explaining “result-driven procedures are anathema to both science and law and are
   properly excluded because they are too speculative to assist the triers of fact”).
28                                        - 15 -
                                        DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                       MOTION FOR CLASS CERTIFICATION
                                                                     15-MD-2670-JLS-MDD
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28      - 16 -
     DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                    MOTION FOR CLASS CERTIFICATION
                                  15-MD-2670-JLS-MDD
1
2
3
4
5
6                3.     Relying on a tainted time period
7          Finally, Dr. Sunding’s “benchmark” period contradicts the EPPs’
8    allegations, rendering his model meaningless. The benchmark approach requires
9    “using the periods before and/or after the alleged wrongful behavior as a
10 benchmark.” Ex. 22, Daniel L. Rubinfeld, Antitrust Damages, in RESEARCH
11 HANDBOOK ON THE ECONOMICS OF ANTITRUST LAW, 378, 381 (Einer Elhauge, ed.,
12 2012). To reliably apply this approach, “it is essential that the non-impact period
13 be as similar as possible to the impact period. . . . but for the wrongful behavior.”
                        11
14 Id. (emphasis added).
15
16
17
18
19
20         Other courts have rejected benchmark models for this very reason. In re
21 Live Concert Antitrust Litigation is on point. There, the expert “simply excluded
22 1999 from his data set, and performed the ‘Before–and–After’ analyses as though
23   11
       See also Ex. 23, ABA SEC. ANTITRUST L., PROVING ANTITRUST DAMAGES 227
24 (3d ed. 2017) (the benchmark approach assumes that “prices before and after, but
25 not during, the relevant period were set free of any illegal cartelization”); Ex. 24,
   Justin McCrary & Daniel L. Rubinfeld, Measuring Benchmark Damages in
26 Antitrust Litigation, 3(1) J. ECONOMETRIC METHODS 63, 65 (2014) (In a “before-
27 after” benchmark approach, the benchmark is a “control period in which the
   market was unimpeded” by the alleged conspiracy. (emphasis added)).
28                                         - 17 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    1999 had never occurred”—an act the court found rendered the expert’s analysis
2    “hopelessly flawed” because an expert “must account for major factors (such as
3    allegedly anticompetitive conduct in 1999); he cannot simply ignore them and
4    perform the analysis as if they did not exist.” Live Concert, 863 F. Supp. 2d at
5    980–81. The court, accordingly, excluded the expert’s testimony. Id. at 981. The
6    same result is warranted here.
7          B.     Dr. Sunding’s Purported Documentary Analysis of Time Periods
                  Is Not Based on Any Expertise, Employs No Methodology, and Is
8
                  Unscientific and Arbitrary.
9
10
11
12
13
14
15
16
17
18                        This is not sufficient and is not the work of an economic
19 scientist. Rather, this is the province of the finder of fact.
20
21
22
23
24
25
26
27
28                                           - 18 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1
2
3
4
5
6
7          Courts routinely hold that opinions that merely repeat and characterize fact

8    documents are inappropriate because they offer nothing beyond what any juror

9    could do, and because they lack any discernable scientific methodology. See, e.g.,

10 Jamsport Entm’t, LLC v. Paradama Prods., Inc., No. 02 C 2298, 2005 WL 14917,
11 at *10 (N.D. Ill. Jan. 3, 2005) (excluding testimony that “certain conduct was
12 anticompetitive” where expert’s analysis “consist[ed], in large part, of his
13 interpretation of correspondence and other evidence,” since nothing in expert’s
14 economic expertise “suggests that he is any more competent than the average juror
15 in interpreting these communications”); City of Tuscaloosa v. Harcros Chem., Inc.,
16 158 F.3d 548, 565 (11th Cir. 1998) (excluding “characterizations of documentary
17 evidence as reflective of collusion,” because “the trier of fact is entirely capable of
18 determining whether or not to draw such conclusions”); Rail Freight, 292 F. Supp.
19 3d at 53 (“‘The cases are clear that an economist’s testimony is not admissible
20 where he or she simply reads and interprets evidence of collusion as any juror
21 might . . . .” (alteration omitted) (quoting Processed Egg, 81 F. Supp. 3d at 421)).
22 Any opinions based on this document review, see Ex. 2, Sunding Rep. ¶¶ 64–90,
                                            12
23 should be rejected for that reason alone.
24
25    Courts routinely reject opinions that “cherry-pick” facts and data. See, e.g.,
     12

   Bricklayers & Trowel Trades Int’l Pension Fund v. Credit Suisse Secs. (USA)
26 L.L.C, 752 F.3d 82, 92 (1st Cir. 2014); Barber v. United Airlines, Inc., 17 F. App’x
27 433, 437 (7th Cir. 2001); In re Bextra & Celebrex Mktg. Sales Practices & Prod.
   Liab. Litig., 524 F. Supp. 2d 1166, 1176–78 (N.D. Cal. 2007).
28                                         - 19 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1          As such, Dr. Sunding’s documentary analysis fails to provide the economic
2    analysis needed to validate EPPs’ chosen proposed Class Period because he has no
3    expertise, did not use any type of valid methodology, and cherry-picked the data.
4    II.   EVEN IF HIS TIME PERIOD SELECTIONS WERE VALID,
           DR. SUNDING’S OVERCHARGE MODEL IS UNRELIABLE AND
5
           INCAPABLE OF SHOWING COMMON IMPACT.
6          Dr. Sunding’s analysis should be rejected for another, independent reason.
7    His model assigned a single overcharge to all purchases, by all direct purchasers,
8    for every point in time.13 Ex. 3, Sunding Tr. 174:17–176:18. It therefore is neither
9    reliable nor persuasive because it failed to account for major variables that reflect
10 the market realities of Defendants’ individual pricing negotiations with direct
11 purchasers, instead relying on a blanket overcharge that obscures the absence of
12 impact to large segments of the class. Courts regularly reject economic models
13 based on unsupported assumptions. See Live Concert, 863 F. Supp. 2d at 977–82
14 (excluding expert’s regression model that did not “meaningfully test[] [his]
15 assumption” and “fail[ed] to account for at least two major variables”). And even
16 if the model could be admissible, those significant omissions render it
17 unpersuasive. See Ellis, 657 F.3d at 982 (at class certification, beyond determining
18 admissibility, court should have gone on to judge its “persuasiveness”); ODD, 303
19 F.R.D. at 325 (expert opinions unpersuasive even though admissible where
20 “plaintiffs fail[ed] to show the expert reports answer the critical questions”).
21
22
23
24
     13
25    This means that someone purchasing a 5oz can of tuna in Tupelo, Mississippi in
   July 2011 is assumed to pay precisely the same overcharge as someone purchasing
26 a 12oz pouch of tuna in Los Angeles during Lent (a period of high demand) in
27 2015. See Ex. 3, Sunding Tr. 117:20–119:8; 174:19–175:10. Dr. Sunding offers
   no defensible theory or any economic justification for this conclusion.
28                                        - 20 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1          A.     Dr. Sunding’s Overcharge Model Ignores Individualized Price
                  Negotiations and Improperly Assumes Common Impact by Using
2                 Averages Even Though Many Large Customers Did Not Sustain a
3                 Positive and Statistically Significant Overcharge.
           Dr. Sunding’s model guarantees the conclusion of common impact by
4
     ignoring critical information on the individualized nature of customer negotiations
5
     and unduly relying on averages.
6
           Although Defendants issue national price lists, the actual price that any
7
     direct purchaser pays for a purchase of packaged tuna from any Defendant (i.e., the
8
     first step of the distribution chain that leads to EPPs) is determined through
9
     individual, customer-specific negotiations that result in significant price
10
     differentiation across direct purchasers.14 Dr. Sunding’s model, however, simply
11
     ignored these individualized negotiations.15
12
13   14

14
15
16
17
18
19
20
21
22
23   15


24
25
26
27
28                                           - 21 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1                                                                   . He instead
2    estimated a single average overcharge paid by direct purchasers to each Defendant
3    that masks considerable price variation among direct purchasers. Id. ¶ 41.
4           First, “[a]s a general matter, antitrust claims predicated on negotiated
5    transactions, as opposed to purchases based on list prices, often entail
6    consideration of individualized proof of impact.” Flash Memory, 2010 WL
7    2332081, at *8; see also GPU, 253 F.R.D. at 504 (“[I]ndividualized negotiations
8    between defendants and direct purchasers often require courts to scrutinize each
9    transaction to ascertain whether the purchaser paid a supra competitive price.”
10 (quoting In re Indus. Diamonds Antitrust Litig., 167 F.R.D. 374, 384 (S.D.N.Y.
11 1996))). At a minimum, when faced with evidence of individualized negotiations,
12 a plaintiffs’ expert must demonstrate why his model is nonetheless capable of
13 demonstrating impact on a class-wide basis. See GPU, 253 F.R.D. at 494 (“[I]t
14 was [the expert’s] burden to show that individual differences between products and
15 purchasers could be accounted for, not that individual differences could be
16 ignored”). Dr. Sunding did not even try.
17         Second, an average overcharge cannot prove, by itself, that all or nearly all
18 direct purchasers were affected. A four-cent average overcharge, for example,
19 could mean that 50 percent of direct purchasers paid an eight-cent overcharge and
20 half paid no overcharge at all. Courts have roundly rejected this logically and
21
22
23                                   The court in Flash Memory specifically rejected an
     argument that “Defendants’ alleged reliance on price lists constitutes common
24   proof of antitrust impact” because that argument “ignore[d] the realities of the
25   market.” 2010 WL 2332081, at *9. Even though those lists existed, the court
     found that “[i]n actuality, direct purchasers had significant negotiating power” and
26   “the bulk of Defendants’ sales to direct purchasers were made pursuant to
27   negotiated transactions which resulted in substantial variations in the prices paid by
     direct purchasers.” Id. at *8–9. The same is true here.
28                                           - 22 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    methodologically flawed approach when it obscures differences in impact to direct
2    purchasers, yet that is exactly what Dr. Sunding did. Courts have thus discredited
3    approaches like Dr. Sunding’s that rely on averages to assume common impact
4    instead of demonstrating it with results. The court in Flash Memory, for example,
5    was “unpersuaded by Plaintiffs’ reliance on [an expert] regression analysis to
6    explain the variations in individual transaction prices” because the model looked
7    only at “average price” data that obscured “individual variances in price trends”
8    and “individual variations over time among the prices that different customers
9    pay.” 2010 WL 2332081, at *9–10. In Optical Disk Drive, the court similarly
10 denied class certification where the expert’s report relied on average “overcharge
11 coefficients [that] reflect aggregate estimates for all purchasers.” 303 F.R.D. at
12 324. The court explained that such a model “cannot serve to establish that all (or
13 nearly all) members of the class suffered damage as a result of defendants’ alleged
14 anti-competitive conduct” because by producing a uniform overcharge across
15 purchasers, “class-wide impact is still being assumed by the models, rather than
16 demonstrated by the results” and thus the analysis “assumes the very proposition
17 that the [plaintiffs] are now offering it, in part, to show.” Id. at 321, 324.16
18          The same conclusion is appropriate here. Dr. Sunding’s use of averages
19 conceals substantial variation and the fact that many direct purchasers did not pay
20 an alleged overcharge at all, leaving EPPs unable to show impact on a class-wide
21 basis.
22
23
24   16
      See also Pharmacy Benefit, 2017 WL 275398, at *21 (rejecting analysis under
25 Daubert’s fit test where “Plaintiffs’ experts provide no basis on which one can
   conclude that the average [overcharge] . . . is shared by virtually every class
26 member”); Freeland v. AT&T Corp., 238 F.R.D. 130, 151 (S.D.N.Y. 2006)
27 (“Using averages that include prices for different products ‘can lead to serious
   analytical problems.’” (quoting Ex. 25, ECONOMETRICS, at 220)).
28                                         - 23 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16         B.     Dr. Sunding’s Overcharge Model Is Structurally Unsound
17                Because It Generates Absurd Results.
           Testing reveals that Dr. Sunding’s explanatory variables are untrustworthy
18
     and inconsistent with real-world conditions and econometric effects.
19
20
21
22
23
     17
         EPPs argue that the existence of “a few” individual class members for whom
     injury cannot be shown will not defeat class certification. EPP Br. 19 & n.9. But
24   as shown above, the lack of impact to many prominent direct purchasers would
25   affect large segments of the class. And the same is true for pass-through, where, as
     discussed infra Part III, testing reveals substantial populations with no or negative
26   pass-through. Courts have ruled that class models are insufficient where they
27   include more than a de minimis number of uninjured members—the “outer limits”
     of which are 5-6%. Rail Freight, 292 F. Supp. 3d at 137.
28                                          - 24 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1
2
3
4
5                                                                   None of this makes
6    any sense, either separately or taken together.18
7
8
9
10
11
12
13
14         This all makes absolutely no sense. See id. ¶ 30 n.36 (explaining Dr.
15 Sunding’s “counter-intuitive” effects are problematic because they mean his model
16 cannot distinguish between price effects from normal demand and supply factors
17 and the alleged anticompetitive conduct).
18                                                                       .19
19
20
21   18

22
23
24
25
26
27
28                                           - 25 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1          These economically incoherent and fundamentally implausible results
2    illustrate that Dr. Sunding’s model and conclusions are not reliable. As one court
3    explained, “an inexplicable or unexpected coefficient can act as a canary in the
4    coal mine that indicates that a regression model—although perhaps facially
5    reliable—is producing counterintuitive results inconsistent with real-world
6    behavior.” Rail Freight, 292 F. Supp. 3d at 73.20 Regression models are not
7    persuasive where they produce “absurd and counterintuitive” and “seemingly
8    nonsensical results” that are contrary to common sense expectations about what the
9    “actual” real-world facts would be. Laumann v. Nat’l Hockey League, 117
10 F. Supp. 3d 299, 310, 318 (S.D.N.Y. 2015) (rejecting model under Daubert).
11 III.    DR. SUNDING’S PASS-THROUGH MODEL IS UNRELIABLE AND
           INCAPABLE OF SHOWING COMMON IMPACT.
12
           Because EPPs are indirect purchasers, the predominance analysis has two
13
     steps. “First, Plaintiffs must show that direct purchasers paid an artificially
14
     inflated price for [packaged tuna]. And second, Plaintiffs must establish that the
15
     direct purchasers, in turn, passed through some or all of the inflated cost to indirect
16
     purchasers.” Flash Memory, 2010 WL 2332081, at *7. “Without a reliable
17
     method for proving common impact on all purchasers of defendants’ products
18
     throughout the chain of distribution, indirect-purchaser plaintiffs cannot proceed as
19
     a class.” GPU, 253 F.R.D. at 507 (emphasis added).
20
           Like his overcharge model, Dr. Sunding’s pass-through model is
21
     methodologically unsound and cannot withstand the “rigorous analysis” required
22
     under Rule 23(b)(3).21 Dr. Sunding failed to account for critical aspects of the
23
24   20
      The Rail Freight court admitted the expert model under Daubert only after
25 finding that, unlike Dr. Sunding, the expert provided “a plausible explanation” for
   the counterintuitive results, but ultimately did not certify the class based on the
26 court’s Rule 23 analysis of the expert’s model. See 292 F. Supp. 3d at 14.
27 21 EPPs’ reliance on Fond Du Lac Bumper Exch., Inc. v. Jui Li Enter. Co. to
28 suggest some lesser burden is misplaced. EPP Br. 19–20. That decision was on a
                                             - 26 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    distribution chain affecting pass-through to end purchasers; he ignored important
2    real-world behavior including loss-leader and focal-point pricing, as well as
3    geographic location, and entire states and links in the distribution chain. This
4    renders his analysis unreliable and masks considerable variation in impact to EPPs.
5          A.     Dr. Sunding’s Pass-Through Model Ignores Loss-Leader Pricing.
6
7
8
9
10          Loss-leader pricing results in the exact opposite of a retailer passing all
11 costs along to consumers. It:
12                is a pricing strategy in which retailers set very low prices,
                  sometimes below cost, for some products to lure
13                customers into stores. The idea is that while customers are
14                in the store to get this good (the leader product), they buy
                  other goods that generate higher profits.
15
     Ex. 27, James D. Hess & Eitan Gerstner, Loss Leader Pricing and Rain Check
16
     Policy, 6(4) MARKETING SCIENCE 358, 358 (1987).
17
            Dr. Sunding simply dismissed the possibility of loss-leader pricing,
18
19
20
21 motion to dismiss and only looked at a pleading standard. See No. 09-cv- 00852,
   2012 U.S. Dist. LEXIS 125677, at *11 (E.D. Wis. Sept. 5, 2012). “Rule 23 does
22 not set forth a mere pleading standard.” Dukes, 564 U.S. at 350.
23 22
24
25
26
27
28                                           - 27 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1
2
3
4
5
6
7
8                                                                         Accounting
9    for those class members who purchased packaged tuna at loss-leader pricing would
10 have required an individualized—rather than common—analysis as to each of the
11 resellers’ loss-leader pricing practices over time. See GPU, 253 F.R.D. at 505
12 (“Class certification is problematic where a plaintiff’s method of proving pass-
13 through requires a reseller-by-reseller analysis”).
14         Courts have rejected approaches that attempt to demonstrate common impact
15 by conveniently ignoring adverse facts, as Dr. Sunding did here. For instance, in
16 Processed Egg, the court concluded that retailers’ different “marketing schemes
17 are evidence that the anticompetitive overcharge, if any, cannot be determined on a
18
19
20   23

21
22
23
24
25
26
27
28                                          - 28 -
                                        DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                       MOTION FOR CLASS CERTIFICATION
                                                                     15-MD-2670-JLS-MDD
1    classwide basis,” including that “[e]ggs are often sold as ‘loss leaders’ whereby
2    retailers sell eggs below cost in order to attract customers to the store.” 312 F.R.D.
3    at 158. Another court denied class certification where “direct purchasers did not
4    consistently pass on increases in [product] prices to indirect purchasers” and
5    instead “often absorbed” those price increases due to market conditions, and where
6    the expert “offer[ed] no opinion to rebut this evidence.” In re Fla. Cement &
7    Concrete Antitrust Litig., 278 F.R.D. 674, 685 (S.D. Fla. 2012). The court thus
8    denied certification because “the Court would need to conduct an individualized
9    inquiry to determine whether the alleged overcharge was in fact passed on to each
10 putative class member.” Id. Similarly, the court in Flash Memory recognized that
11 “different retailers respond to cost changes in different ways, with some choosing
12 not to pass-through cost changes in the form of higher prices for the end-user”—
13 just as the groceries here may choose not to pass on costs in order to pursue a loss
14 leader strategy. 2010 WL 2332081, at *11 (emphasis added). The court observed
15 that the expert’s “one-size-fits-all” analysis “account[ed] for none of these
16 anomalies,” and denied class certification for failure to demonstrate that pass-
17 through could be shown with common evidence. Id. at *11–13.24
18
19
     24
20
21
22
23
24
25
26
27
28                                           - 29 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1          B.     Dr. Sunding’s Pass-Through Model Ignores Focal-Point Pricing.
           Focal-point pricing refers to the practice by which retailers set shelf prices to
2
     achieve specific visual price points. A common example is a price ending in “9”—
3
     e.g., $0.99, $1.99. Ex. 1, Haider Rep. ¶ 107.
4
5
6
7
8
                      25
                           This is important because a retailer’s use of focal-point pricing
9
     frequently limits that retailer’s ability to pass through a particular price increase.26
10
11
12
13
14
15
16
17   25

18
19
20
21   26
       Studies have shown that products at focal-point prices are less likely to change
22 in comparison to prices ending in non-focal-point digits. See Ex. 26, Daniel Levy
23 et al., Price Points and Price Rigidity, 93(4) REV. ECON. & STAT. 1417–31 (2011).
     27
24
25
26
27
28                                             - 30 -
                                            DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                           MOTION FOR CLASS CERTIFICATION
                                                                         15-MD-2670-JLS-MDD
1
2
3
4          It is not “reasonable to assume a uniform pass through rate” when there is
5    evidence of “price points—i.e., the common practice in the industry of selling
6    products” just below the next pricing point. ODD, 303 F.R.D. at 324–25. “[F]or
7    example, if the overcharge paid by the direct purchaser . . . was only four dollars, it
8    seems implausible that the retailer would then raise the price of [an end product]
9    that otherwise would sell for $999 to $1003.” Id. at 325. The same logic applies
10 here: it is implausible that a retailer would raise the price of a can of tuna that
11 otherwise would sell for $0.99 to $1.03.
12
13         More recently, the court in Batteries denied a renewed motion for class
14 certification because the plaintiffs’ expert “failed to provide an explanation for the
15 effect of focal-point pricing on the pass-through analysis,” and thus, “the Court
16 [could not] find that the antitrust injury to the class [could] be determined on a
17 common basis as to the putative class.” In re Lithium Ion Batteries Antitrust Litig.,
18 No. 13-MD-2420 YGR, 2018 WL 1156797, at *5 (N.D. Cal. Mar. 5, 2018).
19 Although that expert—unlike Dr. Sunding—offered “various kinds of statistical
20 data analysis” in support of his “theory” that focal-point pricing did not preclude a
21 finding of common impact, that analysis showed only “that product cost changes
22 correspond to product price changes” generally, and did not reflect the “actual
23 changes” to prices from focal-point pricing. Id. at *4 (emphasis added). Dr.
24 Sunding’s analysis is even more deficient because he failed to consider focal-point
25
26
27
28                                           - 31 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    pricing at all. Ex. 1, Haider Rep. ¶¶ 105, 109. His analysis thus does not “fit” the
2    facts under Daubert and is unpersuasive under Rule 23’s rigorous analysis.
3          C.     Dr. Sunding’s Pass-Through Model Ignores Geographic Location
                  and Product Variations.
4
           Dr. Sunding’s pass-through regression models are also insufficient because
5
     they incorrectly assume that prices paid by EPPs were constant across geographic
6
     locations.
7
8
9
10
11
12
                                                 Importantly, when Dr. Sunding’s
13
     proposed regression models are corrected to allow for these differences, his pass-
14
     through effects decline significantly. When his models are corrected for both
15
     geographic location and product attributes,28 his estimated pass-through effects by
16
     Defendant disappear for a significant portion of the class. See id. ¶¶ 61–65.
17
18
19
20
21
                                 Additionally, the IRI data on which Dr. Sunding relies
22
     masks differences in prices paid by EPPs across different retailers and different
23
24   28
       See Flash Memory, 2010 WL 2332081, at *10 (denying class certification due
25 in part to expert’s failure to account for variability across “different types of
   products”); California v. Infineon Techs. AG, No. C 06-4333 PJH, 2008 WL
26 4155665, at *11 (N.D. Cal. Sept. 5, 2008) (listing variations in “product” as one
27 “divergent factor . . . that increases the likelihood that proof of pass-through can
   only be shown with resort to individualized proof”).
28                                            - 32 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    stores within a state. Id. ¶ 79. Thus, Dr. Sunding’s proposed methodology
2    obscures wide variation in prices paid by different end consumers for the same
3    product, in the same state at any given point in time. Id.
4           Courts have found uniform pass-through rates are inappropriate under
5    similar circumstances, where “the evidence demonstrates that resellers do not act
6    uniformly and that they operate in different markets with different competitive
7    pressures; that is, that there is not a single pass-through rate for all . . . resellers.”
8    In re Methionine Antitrust Litig., 204 F.R.D. 161, 165 (N.D. Cal. 2001) (emphasis
9    added). The court in Processed Egg denied class certification where the expert’s
10 pass-through model, using IRI data (like Dr. Sunding’s model), “fail[ed] to analyze
11 what appear[ed] to be significant individualized differences in pricing across
12 different retailers and regions” and so risked “mask[ing] stores with no pass-
13 through rate at all.” 312 F.R.D. at 124, 160–61; see also Pierson v. Orlando
14 Health, No. 6:08-cv-466, 2010 WL 3447496, at *5 (M.D. Fla. Aug. 30, 2010)
15 (excluding expert opinions that were “based on unsupported assumptions that, inter
16 alia, geographic markets and practice environments are comparable”).
17          D.     Dr. Sunding’s Pass-Through Model Ignores an Entire Link in the
                   Distribution Chain of the Retail Channel.
18
            Dr. Sunding’s analysis is also inadequate because it omits key segments of
19
     the retail channel.
20
21
22
                  This channel often contains multiple levels where Defendants sell
23
     directly to distributors, who then sell to retailers, who sell to consumers. Id. ¶ 71.
24
            Dr. Sunding’s pass-through analysis for these multi-outlet stores in the retail
25
     channel ignores all of the transactions in the middle of the distribution chain
26
     between intermediaries—i.e., distributors that purchase tuna directly from
27
     manufacturers for resale to retailers before the retailers sell to end consumers. Id.
28                                              - 33 -
                                            DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                           MOTION FOR CLASS CERTIFICATION
                                                                         15-MD-2670-JLS-MDD
1    ¶¶ 70–75.
2
3
4
5
6          This does not pass muster under Rule 23. Dr. Sunding’s model improperly
7    assumes pass-through at the distributor level for the entire multi-outlet retail
8    channel, which is a fact that EPPs are required to affirmatively prove.29 For this
9    reason, the court in Batteries held the expert’s regression analysis failed to
10 “demonstrate[] th[at] antitrust impact is ‘passed on’ to each level of the indirect
11 purchasers in the distribution chain,” and also granted a motion to strike on
12 Daubert grounds based on the “lack of representativeness in the data used to
13 conduct the analyses.” See 2017 WL 1391491, at *12. Specifically, the expert
14 offered “no methodology to account for” the effects of “bundling, rebates, and
15 discounts” throughout the distribution chain, and he also did not obtain data for an
16 entire group of class members. Id. Likewise, Dr. Sunding has not analyzed any
17 data for the distributors that sold to multi-outlet stores in the retail channel, nor any
18 of their pricing practices, and so his model ignores an entire link of the distribution
19 chain for a large percentage of Defendants’ sales in that channel. Ex. 1, Haider
20 Rep. ¶ 70. As the court in Batteries held, such an analysis is simply “too
21 abbreviated” and thus “insufficient to show that pass-through and damages can be
22 established by expert analysis on a class-wide basis.” 2017 WL 1391491, at *12.
23
24
     29
25     See, e.g., In re Domestic Drywall Antitrust Litig., No. 13-md-2437, 2017 WL
   3700999, at *14 (D. Del. Aug. 24, 2017) (denying certification where “model
26 assume[d] a 100% pass-through rate, which is something that [plaintiffs] must
27 prove”); ODD, 303 F.R.D. at 321 (refusing to credit expert opinion that “ma[de] no
   attempt to establish, but instead simply assume[d], class-wide impact”).
28                                         - 34 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1             E.    Dr. Sunding’s Pass-Through Model Is Based on an Incomplete
                    and Unrepresentative Data Set.
2
              Dr. Sunding’s pass-through model also fails as a means of class-wide proof,
3
     and is unreliable, because it omits data from entire states covered by the proposed
4
     class.
5
6
7
8
                                                                                      He has
9
     not explained this omission, nor has he claimed that the data upon which he
10
     actually relied are representative of the data relevant to the proposed class.
11
              The IRI data also necessarily reflect higher prices than those actually paid by
12
     end purchasers because IRI data does not account for discounts at the point of sale,
13
     such as manufacturer’s coupons used by end purchasers.
14
15
16
17
18
19
20
21
22
23
                                                              Had he done so, he would
24
     have learned that, as multiple EPP witnesses have testified, they frequently used
25
     coupons at the point of sale.30 Thus, not only are the data sets relied on incomplete
26
27   See Ex. 6, Childs Tr. 43:17–19 (“Q. The coupons you use for tuna, do they
     30


28 work at every grocery store you shop at?  A. I think so. I’m not really sure on that
                                         - 35 -
                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                          MOTION FOR CLASS CERTIFICATION
                                                                        15-MD-2670-JLS-MDD
1    and unrepresentative, they also fail to capture actual prices paid.
2
3
4
5
6          Expert testimony must be “based on sufficient facts or data.” Fed. R. Evid.
7    702. Accordingly, the court in Batteries struck expert opinions in part and denied
8    class certification because of “lack of representativeness in the data used to
9    conduct the analyses,” where plaintiffs’ pass-through analysis did not cover a
10 sufficient variety of class members and products to make it reliable and applicable
11 to the class. 2017 WL 1391491, at *12. And courts have routinely concluded that,
12 to withstand the “rigorous scrutiny” Rule 23 requires, the data relied upon in an
13 expert analysis must be representative of the broader universe of relevant
14 data. See, e.g., In re Class 8 Transmission Purchasers Antitrust Litig., 140 F.
15 Supp. 3d 339, 353 (D. Del. Oct. 21, 2015) (rejecting an expert model that relied on
16 “a small slice of data” that was not fully representative of sales made during the
17 class period), aff’d in part, vacated in part on other grounds, 679 F. App’x 135 (3d
18 Cir. 2017); ODD, 303 F.R.D. at 324 (noting that “the selectivity of the pricing data
19 examined in the analysis substantially limits the conclusions that can be drawn”);
20 see also Processed Egg, 312 F.R.D. at 159–60 (declining to credit expert analysis
21 because underlying IRI data was geographically limited and too aggregated).
22         In Class 8 Transmission, for example, the court found an expert’s analysis
23 incapable of demonstrating class-wide injury where it “utilize[d] assumptions”
24 drawn from limited data that were not representative of sales during the class
25
   one”); Ex. 7, Hall Tr. 19:14–19 (“Q. Do you ever use coupons when you shop for
26 groceries? A. Yes. Q. And what are your sources for coupons? A. Online.
27 Newspaper. And then mailings.”); Ex. 8, Hudson Tr. 42:15–22 (“Q. Do you use
   coupons with your grocery purchases? . . . A. Generally, yes, ma’am.”).
28                                       - 36 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    period. 140 F. Supp. 3d at 353. The court found that “rebates, among other
2    beneficial terms” can “present a significant problem for plaintiffs trying to prove,
3    through common evidence, that the alleged overcharges were passed on.” Id. at
4    354. The court denied certification because the “real-world facts” meant that
5    plaintiffs’ claims could not be proven using common evidence. Id. at 356.
6          Because there is no basis on which to conclude that the data are sufficiently
7    representative, EPPs have failed to carry their burden under Rule 23.
8    IV.   EPPS’ PROPOSED CARTWRIGHT CLASS IS BARRED BY
           APPLICABLE CHOICE-OF-LAW RULES, AND SEPARATE
9
           SUBCLASSES CANNOT BE MAINTAINED UNDER RULE 23.
10         EPPs’ class certification motion should also be denied for the independent
11 reason that neither of their proposed state-law class models is permissible under
12 Rule 23 and the applicable choice-of-law doctrine. EPPs’ proposed Cartwright
13 Class cannot be certified under the substantive law of California, and the state-
14 specific subclass model that EPPs propose in the alternative would give rise to
15 innumerable individual issues that would overwhelm the issues common to the
16 class and thereby defeat predominance. The individual inquiries that would arise
17 under the state-specific model would also present enormous practical problems at
18 trial, rendering class-wide adjudication unmanageable under Rule 23.
19         A.     California’s Choice-of-Law Rules Preclude Certification of the
20                Cartwright Class.
21         EPPs request that the Court certify a single class of plaintiffs from 30 states,
22 the District of Columbia and Guam, and apply California’s Cartwright Act to each
23 and every one of the claims (the “Cartwright Class”). EPP Br. 4, 35. It is well
24 settled that a multistate class cannot proceed under California law unless the
25 extraterritorial application of the state statute (1) satisfies constitutional
26 requirements, including due process, and (2) comports with California’s conflicts-
27 of-law doctrine. For the reasons below, the Cartwright Class fails at both steps.
28                                           - 37 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1          EPPs misleadingly claim that in a prior decision, “this Court ‘in large part
2    agreed with Plaintiffs’ to uphold the application of California law to the narrowly
3    drawn Cartwright class.” EPP Br. 35 (citation and alteration omitted). But, in that
4    order, “the question presently before the Court regarding this issue [wa]s not the
5    propriety of class certification, but instead only whether Plaintiffs have stated a
6    plausible Cartwright Class” under Rule 12(b). See In re Packaged Seafood Prods.
7    Antitrust Litig., 277 F. Supp. 3d 1167, 1183 (S.D. Cal. Sept. 26, 2017). The fact
8    that EPPs’ claims survived a motion to dismiss does not matter for purposes of
9    class certification.31 When evaluated with the degree of scrutiny required by Rule
10 23(b)(3), the Cartwright Class cannot be certified.
11                1.     Applying California Law to the Multistate Class Claims
                         Would Violate Due Process.
12
           A multistate class cannot be certified under California law unless the law’s
13
     application to each and every one of the class members’ claims would comport
14
     with due process. See Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 589–90
15
     (9th Cir. 2012); see also Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 821–22
16
     (1985). That means that for each claim included in the Cartwright Class,
17
     California must have “significant contact or significant aggregation of contacts,
18
     creating state interests, such that choice of its law is neither arbitrary nor
19
     fundamentally unfair.” Shutts, 472 U.S. at 818 (quoting Allstate Ins. Co. v. Hague,
20
     449 U.S. 302, 312 (1981)). EPPs bear the burden of proving the proposed class
21
     satisfies this test. Mazza, 666 F.3d at 589–90. In the single page of their brief that
22
     addresses this issue, EPPs rely on AT&T Mobility LLC v. AU Optronics Corp., 707
23
24
25
     31
       “Rule 23 does not set forth a mere pleading standard.” Dukes, 564 U.S. at 350.
   At the motion to dismiss phase, the facts in plaintiffs’ complaint are assumed to be
26 true. At class certification, “actual, not presumed, conformance” must be shown as
27 to each and every requirement of Rule 23. Gen. Tel. Co. of the Sw. v. Falcon, 457
   U.S. 147, 160–61 (1982).
28                                           - 38 -
                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                          MOTION FOR CLASS CERTIFICATION
                                                                        15-MD-2670-JLS-MDD
1    F.3d 1106 (9th Cir. 2013) to argue that due process is satisfied because certain
2    Defendants’ alleged collusive conduct took place in California. EPP Br. 35–36.
3          EPPs are mistaken. They suggest AT&T Mobility held that the Cartwright
4    Act can constitutionally be applied in an antitrust conspiracy case so long as some
5    amount of collusive conduct is alleged to have taken place in California. See id.
6    Not so. The court held only that the Cartwright Act could lawfully be applied
7    upon a sufficient factual showing of in-state conduct by each defendant. See
8    AT&T Mobility, 707 F.3d at 1113 & n.15. The court directed the district court to
9    “make an individual determination” on remand as to whether there had been
10 sufficient in-state conduct alleged “with respect to each Defendant,” making clear
11 that one defendant’s in-state conspiratorial conduct cannot automatically be
12 imputed to another for purposes of due process. Id. at 1114.
13         EPPs ignore this and merely lump all Defendants together to argue that
14 California law can be applied based on the locations of Bumble Bee and COSI
15 headquarters and manufacturing facilities, a single meeting between executives of
16 Bumble Bee and COSI, and two employees’ statements in connection with plea
17 agreements, neither of which identifies any acts by StarKist or Del Monte in
18 California. EPP Br. 36. These facts have no bearing on the application of the
19 Cartwright Act as to StarKist or Del Monte. See AT&T Mobility, 707 F.3d at 1113
20 n.15. StarKist has its headquarters and principal place of business in Pittsburgh,
21 Pennsylvania, and is incorporated in Delaware. StarKist Answer to Kroger 3d Am.
22 Compl. ¶ 32, ECF No. 1069. At no point during the proposed Class Period did
23 StarKist have a principal place of business or headquarters in California, nor is
24 StarKist incorporated in California. Similarly, Del Monte has headquarters and a
25 principal place of business in Orrville, Ohio, and is incorporated in Delaware. Del
26 Monte Answer to Kroger 3d Am. Compl. ¶ 38, ECF No. 1058. The guilty pleas do
27 not specifically address where StarKist’s or Del Monte’s conduct took place, and
28                                          - 39 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    EPPs’ brief does not identify any conspiratorial acts in California by StarKist or
2    Del Monte. See EPP Br. 35–36.
3          At least with respect to EPPs who are not residents of California—who
4    make up the majority of the putative multistate class—the Cartwright Class would
5    require the Court to apply California law to claims by non-resident EPPs, against
6    non-resident defendants, based on purchases made outside of California, without
7    showing that any of StarKist or Del Monte’s conduct in the proposed Class Period
8    occurred in California. Courts have rejected motions for multistate class
9    certification on analogous factual records, and EPPs’ motion should be denied as
10 well. See Racies v. Quincy Bioscience, LLC, No. 15-cv-00292-HSG, 2017 WL
11 6418910, at *5 (N.D. Cal. Dec. 15, 2017) (“[T]he Court finds no evidence in the
12 record to support a finding of sufficient contacts [with California] where Defendant
13 is based in Wisconsin, and consumers purchased the product across the country.”
14 (citation omitted)); Victorino v. FCA US LLC, No. 16cv1617-GPC(JLB), 2018 WL
15 2455432, at *11 (S.D. Cal. June 1, 2018) (no California-law multistate class where
16 plaintiffs fail to show significant contacts between California and parties).
17                2.     Applying California Law to the Multistate Class Claims Is
                         Inconsistent with the Conflicts-of-Law Test.
18
           Due process is only half of the choice-of-law inquiry. Even if a proposed
19
     multistate class model would be constitutional, the class cannot be certified under
20
     California law if there are other states with laws that conflict with California’s and
21
     that have superior interests in having their laws applied to the claims of class
22
     members.32 See Mazza, 666 F.3d at 590. To make this determination, courts apply
23
24   32
       EPPs claim that the recent decision in In re Hyundai & Kia Fuel Economy
25 Litigation, 881 F.3d 679 (9th Cir. 2018), reh’g en banc granted, 897 F.3d 1003
26 (9th Cir. 2018) “supports this Court’s holding that California law applies to the
   Cartwright Class.” EPP Br. 37–38. EPPs are wrong. First, as discussed supra
27 p. 38, this Court has never held “that California law applies to the Cartwright
28 Class.” Second, Hyundai actually supports Defendants’ position, not EPPs’,
                                             - 40 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    California’s choice-of-law test, which sets forth a three-part “governmental
2    interest” inquiry. See id. At the first step, the court must decide whether there are
3    material differences between California and other states’ laws that could “spell the
4    difference between the success and failure of a claim.” Id. at 591. If so, the court
5    proceeds to the second step, where it must determine whether there is a true
6    conflict by looking to see if each state has an interest in having its own law
7    applied. Id. at 590, 592. If so, then there is a “true conflict” and the court proceeds
8    to the third step, where it decides “which state’s interest would be more impaired if
9    its policy were subordinated to the policy of the other state.” Id. at 590. The court
10 then applies the law of that state. See id. The analysis applies to “each of the
11 potentially affected jurisdictions” as to each claim, id. at 590, and includes both
12 plaintiffs’ and defendants’ home states. See Batteries, 2017 WL 1391491, at *14.
13                       (a)   California Does Not Have a Superior Interest in
                               Applying Its Laws to Non-Residents’ Claims Relative to
14
                               the States in which StarKist and Del Monte Reside.
15         Pennsylvania and Ohio are “potentially affected jurisdictions” relevant to the
16 conflicts-of-law inquiry because StarKist and Del Monte reside there. See id. at
17 *13–14 (finding that the interests of New Jersey, in which a minority of defendants
18 resided, were superior to California’s interests even though other defendants
19 resided in California and much of the alleged collusion occurred in California).
20         Step one: material difference. California law materially differs from
21 Pennsylvania and Ohio law on indirect purchaser antitrust claims. Pennsylvania
22 and Ohio follow Illinois Brick; California does not. Compare Cal. Bus. & Prof.
23 Code § 16750(a) (permitting recovery “regardless of whether [the] injured person
24 dealt directly or indirectly with the defendant”), with Stutzle v. RhonePoulenc S.A.,
25
26 because it emphasizes that California law generally cannot appropriately be
27 applied to claims brought under multiple other states’ consumer protection laws.
   See id. 881 F.3d at 691–93, 702–03.
28                                         - 41 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    No. 062165, 2003 WL 22250424, at *2 (Pa. Ct. C.P. Sept. 26, 2003) (Pennsylvania
2    does not permit indirect purchaser damages recovery), and Johnson v. Microsoft
3    Corp., 834 N.E.2d 791, 798–99 (Ohio 2005) (no indirect purchaser recovery in
4    Ohio). Because this would “spell the difference between . . . success and failure”
5    for EPPs’ claims, it is material. Mazza, 666 F.3d at 591; In re Packaged Seafood
6    Prods. Antitrust Litig., 242 F. Supp. 3d 1033, 1067–68 (S.D. Cal. Mar. 14, 2017).
7          Step two: true conflict. This Court has recognized that there is a true
8    conflict between Illinois Brick states and repealer states under Mazza. Packaged
9    Seafood, 242 F. Supp. 3d at 1067–68. Other federal courts are in accord. See In re
10 ODD Antitrust Litig., No. 3:10-md-2143 RS, 2016 WL 467444, at *13 (N.D. Cal.
11 Feb. 8, 2016); Batteries, 2017 WL 1391491, at *14.
12         Step three: comparative impairment. This Court has previously held that
13 choices of states either to permit indirect purchaser actions or not “evince a policy
14 judgment by those states that should not be cast aside.” Packaged Seafood, 242 F.
15 Supp. 3d at 1068. California has only “attenuated” interests, if any, in allowing
16 nonresident plaintiffs to seek indirect purchaser damages under the laws of
17 California. See id. Pennsylvania and Ohio, in contrast, have significant interests in
18 protecting resident businesses from liability they consider to be excessive. See
19 Mazza, 666 F.3d at 592–93 (states have an interest in “calibrat[ing] liability to
20 foster commerce”); Munguia v. Bekins Van Lines, LLC, No. 1:11-cv-01134-LJO-
21 SKO, 2012 WL 5198480, at *10 (E.D. Cal. Oct. 19, 2012) (state has an interest in
22 “having its damages limitation rules applied is to protect its resident defendants”).
23 As explained above, this interest is superior to California’s interest, if any, in
24 imposing indirect purchaser liability for purchases made by nonresidents of
25 California outside of California. See Batteries, 2017 WL 1391491, at *14.
26         California Supreme Court precedent supports this conclusion. The court has
27 emphasized that applying California law can “significantly undermine” the
28                                           - 42 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    interests of another state in affording businesses reliable protection from legal
2    liability for conduct that occurred in that state. McCann v. Foster Wheeler LLC,
3    225 P.3d 516, 534–35 (Cal. 2010). California’s interests would not be impaired
4    were its laws subordinated to another state’s where, as here, the claims are by
5    nonresident plaintiffs, against nonresident defendants, based on injuries occurring
6    outside of California. See id. at 534–37.
7          The same issue arose in Batteries. Like here, in Batteries, some of the
8    defendants were from an Illinois Brick repealer state (New Jersey), even though
9    other defendants were headquartered in California. Batteries, 2017 WL 1391491,
10 at *13. The court concluded New Jersey’s interest in having its own law applied
11 was superior to California’s interest in the application of its own law to claims by
12 non-residents. Id. at *14. As in that case, here it would be “too much of a stretch
13 to employ California law as an end run around the limitations” that the foreign
14 states (here, Pennsylvania and Ohio) had “elected to impose.” Id. (quoting ODD,
15 2016 WL 467444, at *13). The Court should come to the same conclusion here.
16                       (b)   The Conflicts Between the Cartwright Act and the Laws
                               of Plaintiffs’ Home States Preclude Certification of the
17
                               Cartwright Class.
18         The Cartwright Class would also be inappropriate under conflict-of-laws
19 principles because of differences between the Cartwright Act and the laws of the
20 states where EPPs reside and where the transactions involved in this case occurred.
21         Step one: material difference. EPPs assert claims under 50 separate
22 antitrust and consumer protection statutes, which together cover 32 jurisdictions.
23 They seek to apply a single statute—the Cartwright Act—to each and every one of
24 these claims. These laws, however, differ in numerous respects that are potentially
25 outcome-determinative as to certain class members or groups of class members,
26
27
28                                           - 43 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    and that therefore are material.33 See Mazza, 666 F.3d at 590–91. In this context,
2    courts “cannot adopt and act upon” an “assumption” that differences in the laws
3    could be managed at trial. Processed Egg, 312 F.R.D. at 164. Instead, they must
4    analyze the points at which the laws could diverge in material ways at trial.
5          To begin with, the consumer protection statutes under which EPPs seek
6    relief are materially different from the Cartwright Act. For example, the
7    Cartwright Act contains no reliance requirement, but other states’ consumer
8    protection laws do.34 The Ninth Circuit has held that this is a material difference.
9    Mazza, 666 F.3d at 591. Other states’ consumer protection laws also require
10 plaintiffs to make additional showings not required under California law. See, e.g.,
11 City of Charleston v. Hotels.com, LP, 487 F. Supp. 2d 676, 680 (D.S.C. 2007)
12 (defendant’s conduct must have “had an adverse impact on the public interest”).
13 This Court recently recognized these and other variations as material differences
14 among state consumer protection laws. See Conde v. Sensa, No. 14-cv-51 JLS
15 WVG, 2018 WL 4297056, at *12–13 (S.D. Cal. Sept. 10, 2018) (Sammartino, J.).
16         EPPs’ state-law antitrust claims also present material differences from the
17 Cartwright Act. For example, the states vary in their treatment of indirect
18 purchaser standing. Although all 24 state antitrust statutes permit indirect
19 purchasers to recover for antitrust violations under some circumstances, the states
20 diverge in the limitations that they place on indirect purchaser standing, and
21 particularly in their treatment of damages. To illustrate, the limitations on antitrust
22
     33
      This discussion addresses certain salient points on which the laws diverge.
23 These and additional differences are laid out in detail in Appendices A and B.
24 34 See, e.g., W. Va. Code R. § 46A-6-102(7)(M) (plaintiffs must show that
25 defendants intended others rely on deceptive conduct); Feitler v. Animation
   Celection, Inc., 13 P.3d 1044, 1047 (Or. Ct. App. 2000) (reliance sometimes
26 required under Oregon statute); Key v. Lewis Aquatech Pool Supply, Inc., 58 Va.
27 Cir. 344, 347 (Va. Cir. Ct. 2002) (reliance required under Virginia law); see also
   Appendix B.
28                                         - 44 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1    standing set forth in Associated General Contractors of California, Inc. v.
2    California State Council of Carpenters (“AGC”), 459 U.S. 519 (1983), apply to
3    indirect purchaser claims brought under ten of the relevant states’ antitrust laws.35
4    These limitations on indirect purchaser standing and recovery have been applied by
5    different states in inconsistent ways, and therefore may “spell the difference
6    between . . . success and failure” for EPPs’ claims.36 Mazza, 666 F.3d at 591.
7          Other states’ laws also include various time-based restrictions that conflict
8    with the Cartwright Act. For instance, Rhode Island prohibits indirect purchaser
9    recovery based on pre-2013 conduct. See Packaged Seafood, 242 F. Supp. 3d at
10 1072. The proposed Class Period covers 2011-2015, and therefore accounts for
11 two years for which Rhode Island EPPs could not recover under their state law.
12 Taken together in light of these variations, the state antitrust laws cannot be said to
13 be materially identical. As one court noted:
14                [T]he second element of the end payor plaintiffs’ antitrust
                  claims—demonstration of injury—warrants special
15
16
     35
      See, e.g., Kanne v. Visa U.S.A., Inc., 723 N.W.2d 293, 300 (Neb. 2006);
17 Peterson v. Visa U.S.A., Inc., No. Civ.A. 03-8080, 2005 WL 1403761, at *4–5
18 (D.C. Super. Ct. Apr. 22, 2005); see also Appendix A. Courts have indicated that
   AGC does not apply to indirect purchaser claims brought under California law.
19 See Samsung Elecs. Co. v. Panasonic Corp., 747 F.3d 1199, 1205 n.4 (9th Cir.
20 2014); In re Capacitors Antitrust Litig., 106 F. Supp. 3d 1051, 1072–73 (N.D. Cal.
   2015). Under AGC, courts look to the directness of a plaintiff’s injury relative to
21 other plaintiffs, which may raise individualized issues relating to the chain of
22 distribution, and also look to whether damages would be duplicative. See AGC,
   459 U.S. at 543–45; see also, e.g., Loeb Indus., Inc. v. Sumitomo Corp., 306 F.3d
23 469, 485 (7th Cir. 2002) (considering the existence of intermediaries in the chain
24 of distribution to determine whether an indirect purchaser could recover).
25
     36
       For example, one court concluded that plaintiffs’ state-law antitrust claims were
   barred in four jurisdictions that adopted AGC, and therefore dismissed those claims
26 on antitrust standing grounds while allowing twelve other state-law antitrust claims
27 to proceed. Los Gatos Mercantile, Inc v. E.I. DuPont De Nemours & Co., No. 13–
   cv–01180–BLF, 2015 WL 4755335, at *19–20 (N.D. Cal. Aug. 11, 2015).
28                                          - 45 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1                 scrutiny. State courts have differed significantly in their
                  consideration of this element, prompting one commentator
2                 to observe: “The most important determinant of class
3                 certification of indirect purchaser suits appears to be
                  where the suit is filed.”
4
     In re Relafen Antitrust Litig., 221 F.R.D. 260, 280 (D. Mass. 2004) (quoting
5
     William H. Page, The Limits of State Indirect Purchaser Suits: Class Certification
6
     in the Shadow of Illinois Brick, 67 ANTITRUST L.J. 1, 21 (1999)).
7
           Step two: true conflict. The material differences between these state laws
8
     give rise to true conflicts because states have independent interests in having their
9
     own restrictions applied to claims by resident members. See Packaged Seafood,
10
     242 F. Supp. 3d at 1067–68; Mazza, 666 F.3d at 592–93 (“[E]ach state has an
11
     interest in setting the appropriate level of liability for companies conducting
12
     business within its territory.”); Conde, 2018 WL 4297056, at *12–13.
13
           Step three: comparative impairment. Under California’s choice-of-law test,
14
     the laws of EPPs’ home states should apply to their claims. California state courts
15
     look to whether California’s contacts “g[i]ve rise to a significant interest on the
16
     part of California in applying its laws to these classwide claims.” J.P. Morgan &
17
     Co. v. Sup. Ct., 113 Cal. App. 4th 195, 233–34 (Cal. Ct. App. 2003). The
18
     California Supreme Court has also instructed trial courts to “consider . . . the
19
     function and purpose of th[e] laws” at issue when weighing state interests. Wash.
20
     Mut. Bank, FA v. Sup. Ct., 24 Cal. 4th 906, 920 (Cal. 2001) (quoting Offshore
21
     Rental Co. v. Continental Oil Co., 22 Cal. 3d 157, 166 (Cal. 1978)). The function
22
     and purpose of state antitrust laws is “to prevent consumers purchasing goods from
23
     being overcharged, and to allow the market within the state to function efficiently.”
24
     In re Flonase Antitrust Litig., 815 F. Supp. 2d 867, 883 (E.D. Pa. 2011) (emphasis
25
     added). The states in which consumers purchased products therefore have “a
26
     serious interest in applying their law to allow consumers . . . to recover the money
27
     that they were overcharged in a transaction occurring in their states.” Id.
28                                           - 46 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1          Applying these principles in Mazza, the Ninth Circuit emphasized the
2    “strong interest” that other states have “in the application of their laws to
3    transactions between their citizens and corporations doing business within their
4    state,” while highlighting the weakness of California’s interest in the same
5    transactions. Mazza, 666 F.3d at 594; see also McCann, 48 Cal. 4th at 97–102
6    (California’s interests are substantially limited for out-of-state parties and out-of-
7    state injuries); J.P. Morgan & Co., 113 Cal. App. 4th at 222 (“Neither our busy
8    trial courts nor our citizens who fund them can afford the luxury of volunteering to
9    handle the nation's class actions.” (quoting Osborne v. Subaru of Am., Inc., 198
10 Cal. App. 3d 646, 664 (Cal. Ct. App. 1988))). And where “doubts remain,” “one
11 of the guiding principles of federalism breaks the tie: ‘each State may make its
12 own reasoned judgement about what conduct is permitted or proscribed within its
13 borders.’” Mullins v. Premier Nutrition Corp., No. 13-cv-01271-RS, 2016 WL
14 3440600, at *5 (N.D. Cal. June 20, 2016) (quoting State Farm Mut. Auto. Ins. Co.
15 v. Campbell, 538 U.S. 408, 422 (2003)). California law should not be used “as an
16 end run around” other states’ antitrust and consumer protection laws. See ODD,
17 2016 WL 467444, at *13; Packaged Seafood, 242 F. Supp. 3d at 1067–68 &
18 n.11.37 EPPs’ motion to certify the Cartwright Class should thus be denied.
19
20
21
22
23   37
       See also Relafen, 221 F.R.D. at 277 (law applicable to each antitrust claim is
24 the law of the state where the transaction occurred); In re GPU Antitrust Litig., 527
25 F. Supp. 2d 1011, 1028 (N.D. Cal. 2007) (“It is hard to see why the laws of other
   states should be tossed overboard and their residents remitted to California law for
26 transactions that, for individual consumers, are local in nature.”); Ex. 28, ABA
27 SEC. ANTITRUST L., INDIRECT PURCHASER LITIG. HANDBOOK 109–10 (2d ed. 2016)
   (noting courts find foreign purchases fall outside the aims of state antitrust laws).
28                                          - 47 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1            B.    EPPs’ Proposal to Certify 32 Separate State Classes Would
                   Render Adjudication Unmanageable, and Would Cause
2                  Individualized Issues to Predominate.
3            EPPs separately request that the Court certify 32 separate subclasses under
4    the laws of each of 30 states, the District of Columbia, and Guam. Because “a
5    multitude of subgroups . . . would lead to monumental case management
6    problems,” In re Prempro, 230 F.R.D. 555, 565 (E.D. Ark. 2005), Rule 23 requires
7    EPPs to show that this model would be manageable. See Walsh v. Ford Motor Co.,
8    807 F.2d 1000, 1017 (D.C. Cir. 1986) (plaintiffs “must creditably demonstrate,
9    through an ‘extensive analysis’ of state law variances, that ‘class certification does
10 not present insuperable obstacles’”) (citation omitted); Processed Egg, 312 F.R.D.
11 at 163 n.31 (Rule 23 requires plaintiffs to “provide a detailed accounting of the
12 state [law] variations” to satisfy manageability). EPPs, however, make no attempt
13 to show how the claims of thousands of members across 32 jurisdictions would not
14 create insurmountable obstacles. This omission alone should be fatal to their
15 motion for class certification. See Processed Egg, 312 F.R.D. at 165.
16           Setting aside the burden of proof, a review of the state laws reveals that
17 EPPs’ proposed model would be utterly unmanageable. EPPs advance claims
18 under the antitrust laws of 25 different jurisdictions. They also seek relief under
19 the consumer protection statutes of 23 jurisdictions (many of which overlap with
20 the 25 antitrust-law states). They also assert claims for unjust enrichment under 26
21 of the same state laws. These laws differ in a multitude of ways that would create
22 practical difficulties and individualized problems at trial.38 See Processed Egg,
23 312 F.R.D. at 143 (rejecting a similar class model where plaintiffs “attempt[ed] to
24 place 21 square pegs into a single round hole, asking the Court to envision 21
25 statewide classes under the antitrust laws of 21 states, the consumer protection
26
27   38
          The laws are compared in greater detail in Appendices A and B.
28                                            - 48 -
                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                          MOTION FOR CLASS CERTIFICATION
                                                                        15-MD-2670-JLS-MDD
1    laws of seven states, and the unjust enrichment laws of 17 states, all tried in a
2    single proceeding as if it were a nationwide class under federal antitrust law”).
3          As discussed above, states vary considerably in their limitations on indirect
4    purchaser standing. See supra pp. 44–45; see also Appendix A. This difference is
5    significant because the AGC factors that are applied in ten of the applicable states
6    require courts to consider the directness of the plaintiff’s injury relative to other
7    plaintiffs, the risk of duplicative damages, and the complexity of apportioning
8    relief. See AGC, 459 U.S. at 535. This is a highly individualized and fact-specific
9    inquiry that is unlikely to be susceptible to class-wide proof, but that may be
10 dispositive as to the claims of some or all EPPs from a particular state.39 This
11 inquiry alone would render class treatment unmanageable in light of the number of
12 proposed classes. See Prempro, 230 F.R.D. 565. Moreover, were the proposed
13 classes certified, the Court would need to analyze the contours of each state’s
14 limitations on indirect purchaser standing in order to apply the correct substantive
15 law to EPPs’ claims, and thereby undertake a host of separate and complex
16 inquiries that would only be relevant to a small subset of EPPs.40 See Processed
17 Egg, 312 F.R.D. at 149 (noting “the ‘back-breaking labor involved in deciphering
18 the state of antitrust standing in each of [the relevant] states’” (quoting Flash
19 Memory, 643 F. Supp. 2d at 1153)). This defeats the very purpose of the class
20
     39
        For example, to show that damages would not be duplicative, a plaintiff would
21 be required to address the role of intermediaries in the supply chain, which would
22 require case-specific inquiries. See, e.g., Loeb Indus., 306 F.3d at 484 (indirect
   purchasers’ claims failed under AGC because there were “more immediate victims
23 . . . in a better position to maintain a treble damages action”).
24 40 EPPs argue that any state-law variations “relate to remedies” and so can be
25 addressed via “bifurcated proceedings” rather than by denying class certification.
   EPP Br. 32. But the state statutes diverge on important liability issues as well. See
26 Appendices A and B. And, because the individualized issues here cannot be
27 disentangled from common issues, “the benefits of bifurcation . . . will prove to be
   ephemeral.” In re Paxil Antitrust Litig., 212 F.R.D. 539, 547 (C.D. Cal. 2003).
28                                             - 49 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    action device. See Intel, 2010 WL 8591815, at *61 (concluding that “there is no
2    benefit to the utilization of the national class action device” where plaintiffs had
3    proposed 26 classes under various states’ antitrust and consumer protection laws).
4          The various statutes differ in numerous other important respects, which give
5    rise to further manageability problems and render class treatment not superior as a
6    method of adjudicating plaintiffs’ claims. For instance, the consumer protection
7    laws impose different reliance and scienter requirements, and also vary
8    substantially as to proof of injury and proximate cause. See Appendix B. As
9    another example, the antitrust laws vary in terms of geographic scope, which
10 would require the Court to undertake in-depth inquiries for each jurisdiction to
11 determine whether each state’s law could validly be applied on the facts of their
12 residents’ case.41 See Appendix A. And multi-class unjust enrichment claims have
13 been rejected by a multitude of courts on the grounds that the laws differ in too
14 many ways to be manageable under Rule 23(b)(3).42
15         Taken as a whole, the “numerous differences” between the statutes simply
16 do not support class treatment in a case involving as many state laws as this
17 litigation. See In re Digital Music Antitrust Litig., 321 F.R.D. 64, 99 (S.D.N.Y.
18 2017).
19
20
21
     41
22    See, e.g., Global Reins. Corp. v. Equitas Ltd., 969 N.E.2d 187, 195 (N.Y. 2012)
   (recognizing an “established presumption . . . against the extraterritorial operation
23 of New York law”); Freeman Indus. LLC v. Eastman Chem. Co., 172 S.W.3d 512,
24 523–24 (Tenn. 2005) (Tennessee law applies only to conduct that has “substantial
   effects” on in-state trade or commerce).
25 42
      See, e.g., Processed Egg, 312 F.R.D. at 149; Vista Healthplan, Inc. v.
26 Cephalon, Inc., No. 2:06-cv-1833, 2015 WL 3623005, at *27–28 (E.D. Pa. June
27 10, 2015); Siegel v. Shell Oil Co., 256 F.R.D. 580, 584 (N.D. Ill. 2008); In re
   Polyurethane Foam Antitrust Litig., 799 F. Supp. 2d 777, 786 (N.D. Ohio 2011).
28                                         - 50 -
                                          DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                         MOTION FOR CLASS CERTIFICATION
                                                                       15-MD-2670-JLS-MDD
1    Dated: October 2, 2018
2                             By:   /s/ Kenneth A. Gallo
3                                   PAUL, WEISS, RIFKIND, WHARTON
4                                      & GARRISON LLP
                                    Kenneth A. Gallo (NY 4484457)
5                                   Craig A. Benson (DC 473285)
                                    Joseph J. Bial (NY 4151528)
6                                   2001 K Street, NW
                                    Washington, DC 20006-1047
7                                   Telephone: 202-223-7356
                                    Facsimile: 202-204-7356
8                                   Email: kgallo@paulweiss.com
                                    Email: cbenson@paulweiss.com
9                                   Email: jbial@paulweiss.com
10
                                    William B. Michael (NY 4296356)
11                                  1285 Avenue of the Americas
                                    New York, NY 10019-6064
12                                  Telephone: 212-373-3648
                                    Facsimile: 212-492-0648
13                                  Email: wmichael@paulweiss.com
14
                                    Counsel for Defendant Bumble Bee Foods,
15                                  LLC
16
17
18
19
20
21
22
23
24
25
26
27
28                                  - 51 -
                               DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                              MOTION FOR CLASS CERTIFICATION
                                                            15-MD-2670-JLS-MDD
1    Dated: October 2, 2018      By: s/ John Roberti

2                                ALLEN & OVERY LLP
3                                John Roberti (DC 495718)
                                 Kelse Moen (DC 1035164)
4                                Jana Steenholdt (DC 1034459)
5                                1101 New York Avenue N.W.
                                 Washington, D.C. 20005
6                                Telephone: (202) 683-3800
7                                Facsimile: (202) 683-3999
                                 john.roberti@allenovery.com
8                                kelse.moen@allenovery.com
9                                jana.steenholdt@allenovery.com

10                               Brian Fitzpatrick (NY 4853040)
11                               Joshua L. Shapiro (NY 4499695)
                                 1221 Avenue of the Americas
12                               New York, NY 10020
13                               Telephone: (212) 610-6300
                                 Facsimile: (212) 610-6399
14                               brian.fitpatrick@allenovery.com
15                               joshua.shapiro@allenovery.com

16
                                 Counsel for Defendant Tri-Union
17                               Seafoods LLC d/b/a Chicken of the Sea
18                               International and Thai Union Group PCL
19
     Dated: October 2, 2018      By: s/ Barbara T. Sicalides
20
21                               PEPPER HAMILTON LLP
                                 Barbara T. Sicalides (PA 57535)
22
                                 Barak A. Bassman (PA 85626)
23                               Megan Morley (PA 321706)
                                 Benjamin J. Eichel (PA 307078)
24
                                 Alexander L. Harris (PA 311382)
25                               3000 Two Logan Square
                                 Eighteenth and Arch Streets
26
                                 Philadelphia, PA 19103-2799
27                               Telephone: (215) 981-4000
28                               Facsimile: (215) 981-4750
                                 - 52 -
                              DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                             MOTION FOR CLASS CERTIFICATION
                                                           15-MD-2670-JLS-MDD
1       sicalidesb@pepperlaw.com
        bassmanb@pepperlaw.com
2       morleym@pepperlaw.com
3       eichelb@pepperlaw.com
        harrisa@pepperlaw.com
4
5       Counsel for Defendant Del Monte
        Corporation
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28      - 53 -
     DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                    MOTION FOR CLASS CERTIFICATION
                                  15-MD-2670-JLS-MDD
1    Dated: October 2, 2018      By: s/ Belinda S. Lee

2                                LATHAM & WATKINS LLP
3                                Alfred C. Pfeiffer (Cal. Bar No. 120965)
                                 Christopher S. Yates (Cal. Bar No. 161273)
4                                Belinda S. Lee (Cal. Bar No. 199635)
5                                Niall E. Lynch (Cal Bar No. 157959)
                                 Ashley M. Bauer (Cal. Bar No. 231626)
6                                505 Montgomery Street, Suite 2000
7                                San Francisco, CA 94111-6538
                                 Telephone: (415) 391-0600
8                                Facsimile: (415) 395-8095
9                                Al.Pfeiffer@lw.com
                                 Chris.Yates@lw.com
10                               Belinda.Lee@lw.com
11                               Niall.Lynch@lw.com
                                 Ashley.Bauer@lw.com
12
13                               Counsel for Defendants StarKist Co. and
14                               Dongwon Industries Co., Ltd.
15
16
17
18
19
20
21
22
23
24
25
26
27
28                               - 54 -
                              DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                             MOTION FOR CLASS CERTIFICATION
                                                           15-MD-2670-JLS-MDD
1                             SIGNATURE ATTESTATION
2          Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I hereby
3    certify that authorization for filing this document has been obtained from each of the
4    other signatories shown above, and that all signatories have authorized placement of
5    their electronic signature on this document.
6
7                                                     /s/ Kenneth A. Gallo
8                                                     Kenneth A. Gallo

9    October 2, 2018                                  Counsel for Defendant Bumble Bee
10                                                    Foods, LLC

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           - 55 -
                                         DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                        MOTION FOR CLASS CERTIFICATION
                                                                      15-MD-2670-JLS-MDD
1                               CERTIFICATE OF SERVICE
2          I hereby certify that on October 2, 2018, I electronically filed the foregoing
3    Defendants’ Opposition to End Payer Plaintiffs’ Motion for Class Certification
4    with the Clerk of Court for the United States District Court, Southern District of
5    California by using the Court’s CM/ECF system, which will serve electronic
6    notification of this filing to all counsel of record.
7
8                                                       /s/ Kenneth A. Gallo
9                                                       Kenneth A. Gallo

10 October 2, 2018                                      Counsel for Defendant Bumble Bee
11                                                      Foods, LLC

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             - 56 -
                                           DEFENDANTS’ OPPOSITION TO END PAYER PLAINTIFFS’
                                                          MOTION FOR CLASS CERTIFICATION
                                                                        15-MD-2670-JLS-MDD
                                                                              Appendix A

                     Associated General
                                                Temporal and/or
                    Contractors (“AGC”)
                                                  Geographic               Causation               Restrictions on                              Notes &
     State         Restrictions on Indirect
                                                 Requirements?           Requirements?               Damages?                                Other Features
                    Purchaser Standing?

Arizona            No                          Yes                    No                        Yes                        Plaintiffs bear the burden of showing injury by
                                                                                                                           “admissible and convincing proof.” Bunker's
                   Few state courts have       There must be a        Plaintiffs need not       Plaintiffs can only        Glass Co. v. Pilkington PLC, 75 P.3d 99, 108
Arizona            addressed the issue; but    geographic nexus       necessarily show that     recover treble             (Ariz. 2003) (en banc).
Uniform State      those that have, have       between Arizona        the antitrust violation   damages if the court
Antitrust Act,     indicated that AGC does     and the alleged        caused harm; it may       finds that the violation   The remedies permitted under the Arizona statute
Ariz. Rev. Stat.   not apply to Arizona        antitrust violation.   be sufficient to show     was “flagrant.” Ariz.      are cumulative. Ariz. Rev. Stat. § 44-1411.
§ 44-1401, et      antitrust claims. See       Ariz. Rev. Stat.       that plaintiffs are       Rev. Stat. § 44-
seq.               Consiglio-Tseffos v. Visa   § 44-1402.             threatened by an          1408(B).2                  Plaintiffs must notify the state attorney general
                   U.S.A., Inc., No. CV                               antitrust violation.                                 upon filing suit, whether in state or federal court,
                   2003-020170, 2004 WL                               Ariz. Rev. Stat. § 44-                               and must provide proof of such notification. 3 Ariz.
                   3030043, at *1 (Ariz.                              1408.                                                Rev. Stat. § 44-1415(A).
                   Sup. Ct. Dec. 8, 2004).1
California         No                          None known             Yes                       Yes                        Plaintiffs must prove that they sustained injury in
                                                                                                                           fact. Knevelbaard Dairies v. Kraft Foods, Inc.,
Cartwright         Knevelbaard Dairies v.                             Cal. Bus. & Prof.         Courts are permitted in    232 F.3d 979, 989 (9th Cir. 2000).
Act, Cal. Bus.     Kraft Foods, Inc., 232                             Code § 16750(a).          some circumstances to
& Prof. Code       F.3d 979, 987 (9th Cir.                                                      take steps to avoid        Plaintiffs who file suit are required to provide
§ 16720            2000) (“California law                                                       duplicative recovery.4     written notice of the litigation to the state attorney


    1
      Federal courts have also predicted that, if presented with the question, the Arizona Supreme Court would hold that AGC does not apply to claims under the state
    antitrust statute. See In re G-Fees Antitrust Litig., 584 F. Supp. 2d 26, 38 (D.D.C. 2008).
    2
      “Flagrant,” as defined by the Arizona Supreme Court, “means conduct which is shocking or outrageous and connotes behavior which is open, notorious or
    willful in nature.” W. Waste Serv. Sys., Inc. v. Superior Court, 584 P.2d 554, 556 (Ariz. 1978) (en banc).
    3
      Because the notice requirement applies in both state and federal court, federal courts have dismissed Arizona antitrust claims where plaintiffs failed to prove
    that they had satisfied this requirement. In re Effexor Antitrust Litig., No. 3:11-cv-5661(PGS)(LHG), 2018 WL 4466050, at *13 (D.N.J. Sept. 18, 2018).
    4
      Where an alleged antitrust violation involves a distribution chain in which multiple levels of purchasers have sued, the parties and the court “may employ
    joinder, interpleader, consolidation, and like procedural devices to bring all claimants before the court,” and may allocate damages “among the various levels of
    injured purchasers.” Clayworth v. Pfizer, Inc., 233 P.3d 1066, 1086 (Cal. 2010).



                                                                                     1
                   Associated General
                                               Temporal and/or
                  Contractors (“AGC”)
                                                 Geographic               Causation              Restrictions on                             Notes &
     State       Restrictions on Indirect
                                                Requirements?           Requirements?              Damages?                               Other Features
                  Purchaser Standing?

                 affords [antitrust]                                                                                    general. Cal. Bus. & Prof. Code § 16750.2.
                 standing more liberally                                                                                Failure to file proof of such notice will bar
                 than does federal law.”).                                                                              recovery. Id.

                                                                                                                        The statute provides that the state attorney general
                                                                                                                        can estimate and prove damages in the aggregate
                                                                                                                        in parens patriae actions under the antitrust law.
                                                                                                                        Cal. Bus. & Prof. Code § 16760(d). The statute
                                                                                                                        does not specifically authorize the use of such
                                                                                                                        proof in suits by private plaintiffs.

District of      Yes                         Yes                     Yes                      Yes                       No individualized proof of damages is required in
Columbia                                                                                                                class actions.5 D.C. Code § 28-4508(c).
                 Peterson v. Visa U.S.A.,    There must be some      D.C. Code Ann. § 28-     Courts may take steps
D.C. Antitrust   No. Civ.A. 03‐8080,         nexus between the       4508.                    as necessary to avoid
Act, D.C. Code   2005 WL 1403761, at         alleged antitrust                                duplicative recovery.
§ 28-4501, et    *2–6 (D.C. Super. Ct.       violation and the                                D.C. Code § 28-
seq.             Apr. 22, 2005).             District of                                      4509(c).
                                             Columbia. D.C.
                                             Code § 28-4502.                                  Interest is only to be
                                                                                              awarded if the court
                                                                                              deems that the award
                                                                                              would be just in light
                                                                                              of three specific
                                                                                              statutory
                                                                                              considerations (and no
                                                                                              other considerations).
                                                                                              D.C. Code § 28-
                                                                                              4508(b).

    5
     “The percentage of total damages attributable to a member of such class shall be the same as the ratio of such member's purchases or sales to the purchases or
    sales of the class as a whole.” D.C. Code § 28-4508(c).



                                                                                    2
                     Associated General
                                               Temporal and/or
                    Contractors (“AGC”)
                                                 Geographic                Causation               Restrictions on                             Notes &
     State         Restrictions on Indirect
                                                Requirements?            Requirements?               Damages?                               Other Features
                    Purchaser Standing?


                                                                                                No special showing
                                                                                                required to obtain
                                                                                                treble damages. D.C.
                                                                                                Code § 28-4508(a).
Guam               No court appears to have   Yes                     No                        Yes
                   addressed whether the
Guam               AGC factors apply to       The market affected     Plaintiffs need not       Plaintiffs can only
Antitrust Law,     actions brought under      by the alleged          necessarily show that     recover treble
Guam Code          Guam’s antitrust law.      antitrust violation     the antitrust violation   damages if the court
Ann. tit. 9                                   must include Guam,      caused harm; it may       concludes that the
§ 69.10, et seq.                              in whole or in part.    be sufficient to show     defendant’s violation
                                              Guam Code Ann. tit.     that plaintiffs are       was willful. Guam
                                              9 § 69.10(b).           threatened by an          Code Ann. tit. 9
                                                                      antitrust violation.      § 69.30(b).
                                                                      Guam Code Ann. tit.
                                                                      9 § 69.30(a).
Hawaii             The state supreme court    Yes                     Yes                       Yes                       Plaintiffs must notify the state attorney general of
                   has not ruled on whether                                                                               the litigation. Haw. Rev. Stat. § 480-13.3.
Hawaii             the AGC factors apply      Plaintiffs must show    Haw. Rev. Stat.           Statutory damages
Antitrust          under the state statute.   that defendants’        § 480-13(a).              minimums do not
Statute, Haw.      See Davis v. Four          conduct was “in                                   apply in the class
Rev. Stat.         Seasons Hotel Ltd., 228    restraint of trade or                             action context. Haw.
§ 480-1, et        P.3d 303, 324 n.33         commerce in the                                   Rev. Stat. § 480-13(c).
seq.               (Haw. 2010).               State.” Haw. Rev.                                 Courts are directed to
                                              Stat. § 480-4(a).                                 take specific steps to
                                                                                                avoid duplicative
                                                                                                recovery in cases with
                                                                                                direct and indirect
                                                                                                purchasers. Id.
Iowa               Yes                        Yes                     Yes                       Yes




                                                                                     3
                    Associated General
                                                  Temporal and/or
                   Contractors (“AGC”)
                                                    Geographic              Causation              Restrictions on                            Notes &
     State        Restrictions on Indirect
                                                   Requirements?          Requirements?              Damages?                              Other Features
                   Purchaser Standing?

Iowa              Southard v. Visa U.S.A.        The geographic or      Plaintiffs must be      Private plaintiffs can
Competition       Inc., 734 N.W.2d 192,          product market         able to establish       recover exemplary
Law Iowa          199 (Iowa 2007).               implicated by the      causation in order to   damages, which are
Code § 553.1,                                    alleged conspiracy     recover damages.        not to exceed double
et seq.                                          must exist in Iowa,    Iowa Code               the plaintiff’s
                                                 in whole or in part.   § 553.12(2). They       compensatory
                                                 Iowa Code              need not show           damages, and which
                                                 § 553.3(6).            causation in order to   are only available if
                                                                        obtain injunctive       the defendant’s
                                                                        relief. Iowa Code       violation was willful
                                                                        § 553.12(1).            or flagrant. Iowa
                                                                                                Code § 553.12(3).
Kansas            The Supreme Court of           None known             Yes                     None known               A plaintiff bringing suit under the Kansas statute
                  Kansas has not                                                                                         “need not show a relationship rising to the level of
Kansas            addressed this issue.                                 Kan. Stat. Ann. § 50-                            an agreement,” and “does not have to show that
Restraint of      Lower state courts and                                161(b).                                          the [defendants’] combination actually succeed[ed]
Trade Act         federal courts have                                                                                    in increasing prices.” O’Brien v. Leegin Creative
Kan. Stat. Ann.   applied the AGC factors                                                                                Leather Prods., Inc., 277 P.3d 1062, 1075 (Kan.
§ 50-101, et      to claims arising under                                                                                2012).
seq.              the state antitrust statute.
                  See Wrobel v. Avery                                                                                    To obtain damages, plaintiffs must prove that they
                  Dennison Corp., No. 05-                                                                                sustained injury as a result of the unlawful
                  cv-1296, 2006 WL                                                                                       conduct. O’Brien v. Leegin Creative Leather
                  7130617, at *3 (Kan.                                                                                   Prods., Inc., 277 P.3d 1062, 1076 (Kan. 2012).
                  Dist. Ct. Feb. 1, 2006);                                                                               The Supreme Court of Kansas has suggested that
                  Orr v. Beamon, 77 F.                                                                                   state and federal standards may differ as to what
                  Supp. 2d 1208, 1211 (D.                                                                                proof of injury will suffice. Id. at 1079.
                  Kan. 1999).
Maine             Yes                            Yes                    Yes                     None known               Maine courts do not apply the “continuing
                                                                                                                         violation” doctrine to toll the statute of limitations
Maine             Knowles v. Visa U.S.A.,        The Maine antitrust    Me. Rev. Stat. Ann.                              for state antitrust claims. See, e.g., McKinnon v.
Antitrust         Inc., No. CV-03-707,           law prohibits          tit. 10 § 1104(1).



                                                                                       4
                    Associated General
                                                Temporal and/or
                   Contractors (“AGC”)
                                                  Geographic               Causation               Restrictions on                             Notes &
    State         Restrictions on Indirect
                                                 Requirements?           Requirements?               Damages?                               Other Features
                   Purchaser Standing?

Statute, Me.      2004 WL 2475284, at *5      contracts,                                                                  Honeywell Int’l, Inc., 977 A.2d 420, 425 (Me.
Rev. Stat. Ann.   (Me. Sup. Ct. Oct. 20,      combinations, or                                                            2009).
tit. 10 § 1101,   2004); Supreme Auto         conspiracies “in
et seq.           Transp. LLC v. Arcelor      restraint of trade or                                                       Plaintiffs must show “proof of real injury,” i.e.,
                  Mittal, 238 F. Supp. 3d     commerce in this                                                            evidence that they actually paid higher prices as a
                  1032, 1039 & n.5 (N.D.      State.” Me. Rev.                                                            result of the defendants’ antitrust violation.
                  Ill. 2017).                 Stat. Ann. tit. 10                                                          McKinnon v. Honeywell Intern., Inc., 977 A.2d
                                              § 1101.                                                                     420, 426–27 (Me. 2009). The state high court has
                                                                                                                          strongly suggested that econometric evidence
                                                                                                                          alone will not suffice.6 Id.
Michigan          Yes                         Yes                     No                        Yes                       Plaintiffs must show antitrust injury; and in the
                                                                                                                          class action context, this requires that plaintiffs
Michigan          Stark v. Visa, No. 03-      Statutory language      Plaintiffs need not       Treble damages are        provide meaningful details as to how damages
Antitrust         055030-CZ, 2004 WL          requires geographic     necessarily show that     only available if the     would be calculated in cases in which there may
Reform Act        1879003, at *2 (Mich.       nexus with the state.   the antitrust violation   antitrust violation was   be meaningful variations between class members.
Mich. Comp.       Cir. Ct. July 23, 2004).    Mich. Comp. Laws        caused harm; it may       “flagrant.” Mich.         A&M Supply v. Microsoft Corp., 654 N.W.2d 572,
Laws                                          § 445.771.7             be sufficient to show     Comp. Laws                574–75 (Mich. Ct. App. 2002).
§ 445.771, et                                                         that plaintiffs are       § 445.778(2).
seq.                                                                  threatened by an
                                                                      antitrust violation.
                                                                      Mich. Comp. Laws
                                                                      § 445.778(2).
Minnesota         No                          Yes                     Yes                       Yes                       The statute requires that a plaintiff provide notice
                                                                                                                          to the state attorney general upon filing suit.
Minnesota         Lorix v. Crompton           The Minnesota           Minn. Stat.               Courts are authorized     Minn. Stat. § 325D.63.
Antitrust Law,    Corp., 736 N.W.2d 619,      statute applies to      § 325D.57.                to “take any steps
Minn. Stat.       629 (Minn. 2007).           contracts,                                        necessary to avoid

    6
      Consistent with McKinnon, federal courts have observed that the Maine antitrust statute “require[s] a somewhat stronger and more precise showing of
    individual impact” than do many other state statutes. In re Relafen Antitrust Litig., 221 F.R.D. 260, 282 (D. Mass. 2004).
    7
      Specifically, Mich. Comp. Laws § 445.772 prohibits contracts, combinations, or conspiracies to restrain trade “in a relevant market,” which is defined in
    § 445.771 as “the geographical area of actual or potential competition in a line of trade or commerce, all or any part of which is within this state.” § 445.771(b).



                                                                                      5
                   Associated General
                                             Temporal and/or
                  Contractors (“AGC”)
                                               Geographic               Causation        Restrictions on           Notes &
     State       Restrictions on Indirect
                                              Requirements?           Requirements?        Damages?             Other Features
                  Purchaser Standing?

§ 325D.49, et                               combinations, or                          duplicative recovery
seq.                                        conspiracies “when                        against a defendant.”
                                            any part thereof was                      Minn. Stat. § 325D.57.
                                            created, formed, or
                                            entered into in this                      There are no special
                                            state,” or “whenever                      mental state
                                            [the prohibited                           requirements or
                                            conduct] affects the                      additional showings
                                            trade or commerce                         necessary to recover
                                            of this state.” Minn.                     treble damages. See
                                            Stat. § 325D.54.                          id.
Mississippi      Mississippi courts have    Yes                     Yes               Yes
                 not ruled as to whether
Mississippi      AGC applies to private     “Mississippi law        Miss. Code Ann.   Prevailing plaintiffs
Antitrust        actions under the state    requires that the       § 75-21-9.        are entitled to recover
Statute, Miss.   antitrust statute.         majority of an                            only actual damages
Code Ann.                                   antitrust conspiracy                      plus $500 per instance
§ 75-21-1, et                               occur within the                          of injury. Miss. Code
seq.                                        state.” In re                             Ann. § 75-21-9.
                                            Graphics
                                            Processing Units
                                            Antitrust Litig., 540
                                            F. Supp. 2d 1085,
                                            1099 (N.D. Cal.
                                            2007) (citing Std.
                                            Oil Co. of Ky. v.
                                            State, 65 So. 468,
                                            471 (1914),
                                            overruled in part on
                                            other grounds sub
                                            nom. Mladinich v.




                                                                                 6
                    Associated General
                                              Temporal and/or
                   Contractors (“AGC”)
                                                Geographic               Causation                Restrictions on                          Notes &
    State         Restrictions on Indirect
                                               Requirements?           Requirements?                Damages?                            Other Features
                   Purchaser Standing?

                                             Kohn, 164 So.2d
                                             785 (1964)).
Nebraska          Yes                        Yes                     Yes                     Yes

Nebraska          Kanne v. Visa U.S.A.,      There must be a         Neb. Rev. Stat. Ann.    Private plaintiffs can
Junkin Act,       Inc., 723 N.W.2d 293,      geographic nexus        § 59-821.               recover actual
Neb. Rev. Stat.   297–301 (Neb. 2006)        between the state                               damages or, if such
§ 59-801, et                                 and the alleged                                 actual damages are not
seq.                                         antitrust conduct.                              “susceptible of
                                             Neb. Rev. Stat. Ann.                            measurement by
                                             § 59-801 (“Every                                ordinary pecuniary
                                             contract,                                       standards,” can obtain
                                             combination in the                              “liquidated damages in
                                             form of trust or                                an amount which bears
                                             otherwise, or                                   a reasonable relation
                                             conspiracy in                                   to the actual damages
                                             restraint of trade or                           which have been
                                             commerce, within                                sustained.” Neb. Rev.
                                             this state, is hereby                           Stat. Ann. § 59-821.
                                             declared to be
                                             illegal.” (emphasis
                                             added)).

Nevada            Yes                        Yes                     Varies                  No                       Plaintiffs must prove injury. Nev. Recycling &
                                                                                                                      Salvage, Ltd. v. Reno Disposal Co., Inc., 423 P.3d
Nevada Unfair     Nev. Recycling &           There must be a         Plaintiffs need not     Note that statutory      605, 606 (Nev. 2018).
Trade             Salvage, Ltd. v. Reno      geographic nexus        show causation to       language provides that
Practices Act,    Disposal Co., Inc., 423    between Nevada and      obtain injunctive       prevailing plaintiffs    Plaintiffs must provide notice to the state attorney
Nev. Rev. Stat.   P.3d 605, 607 (Nev.        the antitrust           relief, but are         “shall recover treble    general upon filing suit. Nev. Rev. Stat.
§ 598A.010, et    2018).                     violation. Nev. Rev.    required to establish   damages,” indicating     § 598A.210(3).
seq.                                         Stat. § 598A.060(1).    causation in order to   that such damages
                                                                     recover money           may be awarded to a



                                                                                    7
                      Associated General
                                                 Temporal and/or
                     Contractors (“AGC”)
                                                   Geographic                Causation             Restrictions on           Notes &
    State           Restrictions on Indirect
                                                  Requirements?            Requirements?             Damages?             Other Features
                     Purchaser Standing?

                                                                        damages. Nev. Rev.      successful plaintiff as
                                                                        Stat. § 598A.210.       a presumptive matter.
                                                                                                Nev. Rev. Stat.
                                                                                                § 598A.210(2).
New                 No New Hampshire            Yes                     Varies                  Yes
Hampshire           court appears to have
                    addressed the               Indirect purchasers     Plaintiffs need not     Prevailing plaintiffs
New                 applicability of the AGC    cannot recover          show causation to       are generally entitled
Hampshire           factors.                    under New               obtain injunctive       to compensatory
Antitrust                                       Hampshire antitrust     relief, but are         damages. N.H. Rev.
Statute,                                        law for conduct that    required to establish   Stat. § 356:11.
N.H. Rev. Stat.                                 occurred prior to       causation in order to   Plaintiffs can only
Ann. tit. XXXI,                                 2008.8                  recover money           recover treble
§ 356, et seq.                                                          damages. N.H. Rev.      damages if the court
                                                                        Stat. § 356:11.         concludes that the
                                                                                                violation was willful
                                                                                                or flagrant. Id.
New Mexico          Yes                         Yes                     No                      No

New Mexico          Nass‐Romero v. Visa,        There must be a         Plaintiffs need only    Courts are permitted to
Antitrust Act,      279 P.3d 772, 778–81        nexus between the       show threat of injury   award a prevailing
N.M. Stat.          (N.M. Ct. App. 2012).       antitrust violation     to obtain injunctive    plaintiff less than he
Ann. § 57-1-1,                                  and New Mexico.         relief or damages.      requested, but must
et seq.                                         N.M. Stat. Ann.         N.M. Stat. Ann. § 57-   award at least
                                                § 57-1-1. However,      1-3(A).                 plaintiff’s actual
                                                the conduct at issue                            damages. N.M. Stat.
                                                need not be purely                              Ann. § 57-1-3(A).
                                                intrastate. § 57-1-
                                                13.


    8
        See In re Auto Parts Antitrust Litig., 29 F. Supp. 3d 982, 1004 (E.D. Mich. 2014).



                                                                                       8
                    Associated General
                                               Temporal and/or
                   Contractors (“AGC”)
                                                 Geographic                Causation              Restrictions on                             Notes &
    State         Restrictions on Indirect
                                                Requirements?            Requirements?              Damages?                               Other Features
                   Purchaser Standing?

New York          Yes                         Yes                     Yes                      Yes

New York          State courts have not       There is an             N.Y. Gen. Bus. Law       In antitrust cases
General           explicitly adopted AGC,     “established            § 340(5).                involving both direct
Business Law,     but have held that          presumption . . .                                and indirect purchaser
N.Y. Gen. Bus.    indirect purchaser          against the                                      plaintiffs, the court is
Law § 340         actions cannot proceed      extraterritorial                                 required to take steps
                  where standing is           operation of New                                 to avoid duplicative
                  lacking due to              York law.” Global                                liability. N.Y. Gen.
                  remoteness. See Ho v.       Reinsurance Corp.                                Bus. Law § 340(6).
                  Visa U.S.A., Inc., 793      v. Equitas Ltd., 969
                  N.Y.S.2d 8, 8–9 (N.Y.       N.E.2d 187, 195                                  Treble damages are
                  App. Div. 2005).9           (N.Y. 2012).                                     not available in the
                                                                                               class action context.
                                                                                               Sperry v. Crompton
                                                                                               Corp., 863 N.E.2d
                                                                                               1012, 1018 (N.Y.
                                                                                               2007).
North Carolina    State courts have not       Yes                     Yes                      No                         In cases involving continuous courses of conduct
                  ruled consistently on the                                                                               that violate the statute, each week that the
N.C. Gen. Stat.   applicability of the AGC    There must be a         N.C. Gen. Stat. § 75-    Prevailing plaintiffs      violation continued counts as a separate violation.
§ 75-1, et seq.   factors. Compare            geographic nexus        16.                      can recover treble         N.C. Gen. Stat. § 75-8.
                  Crouch v. Crompton          between the state of                             damages. N.C. Gen.
                  Corp., No. 02 CV 4375,      North Carolina and                               Stat. § 75-16.
                  2004 WL 2414027, at         the antitrust
                  *10 (N.C. Super. Ct.

    9
      Federal courts considering this question have concluded in light of the case law that AGC should be applied to antitrust claims arising under New York law.
    See In re Dairy Farmers of Am., Inc. Cheese Antitrust Litig., No. 9 CV 3690, 2015 WL 3988488, at *14 (N.D. Ill. June 29, 2015) (“New York’s lower- and mid-
    level courts have consistently endorsed the application of the AGC factors in assessing antitrust standing, in accordance with the state’s harmonization provision.
    The Court has no reason to believe that New York’s highest court would not do the same. Accordingly, the Court will apply the AGC factors in determining
    whether Indirect Plaintiffs have standing under New York’s Donnelly Act.”).



                                                                                     9
                   Associated General
                                               Temporal and/or
                  Contractors (“AGC”)
                                                 Geographic                Causation               Restrictions on                              Notes &
    State        Restrictions on Indirect
                                                Requirements?            Requirements?               Damages?                                Other Features
                  Purchaser Standing?

                 Oct. 28, 2004), with         violation. N.C. Gen.
                 Teague v. Bayer AG,          Stat. § 75-1.11
                 671 S.E.2d 550, 555–56
                 (N.C. Ct. App. 2009).10

North Dakota     Yes                          Yes                     Varies                    Yes

North Dakota     Beckler v. Visa U.S.A.,      The state antitrust     Plaintiffs need not       Prevailing plaintiffs
Uniform State    Inc., No. Civ. 09-04-C-      statute only applies    necessarily show that     ordinarily may recover
Antitrust Act,   00030, 2004 WL               if North Dakota         the antitrust violation   actual damages under
N.D. Cent.       2475100, at *4 (D.N.D.       made up all or part     caused harm; it may       N.D. Cent. Code § 51-
Code § 51-       Sept. 21, 2004).             of the market           be sufficient to show     08.1-08. If the trier of
08.1, et seq.                                 affected by the         that plaintiffs are       fact concludes that the
                                              antitrust violation.    threatened by an          defendant’s antitrust
                                              N.D. Cent. Code         antitrust violation.      violation was flagrant,
                                              § 51-08.1-01.           N.D. Cent. Code           plaintiff can recover
                                                                      § 51-08.1-08.             up to treble damages.
                                                                                                Id.
Oregon           No Oregon court appears      Yes                     Yes                       Yes                        Plaintiffs bringing suit under the antitrust law must
                 to have addressed the                                                                                     notify the state attorney general of the litigation.
Oregon           applicability of the AGC     Indirect purchasers     Or. Rev. Stat.            Note that statutory        Or. Rev. Stat. § 646.780(5)(b).
Antitrust Law,   factors.                     cannot recover          § 646.780(1)(a).          language provides that
Or. Rev. Stat.                                under Oregon                                      prevailing plaintiffs
§ 646.705, et                                 antitrust law for                                 “shall recover treble
seq.                                          conduct that                                      damages,” indicating

    10
       Federal courts have noted this uncertainty, and several have held that the AGC factors are properly applied in indirect purchaser cases under the North Carolina
    antitrust law. See In re Dairy Farmers, 2015 WL 3988488, at *15; see also Contant v. Bank of Am. Corp., No. 17 Civ. 3139 (LGS), 2018 WL 1353290, at *5
    (S.D.N.Y. Mar. 15, 2018) (discussing cases holding that AGC applies to such claims, but dismissing plaintiffs’ North Carolina claims on other grounds).
    11
       See id. (“Every contract, combination in the form of trust or otherwise, or conspiracy in restraint of trade or commerce in the State of North Carolina is hereby
    declared to be illegal.” (emphasis added)); see also In re Packaged Seafood Prods. Antitrust Litig., 242 F. Supp. 3d 1033, 1083 (S.D. Cal. 2017) (discussing the
    limited extraterritorial reach of the North Carolina statute).



                                                                                     10
                      Associated General
                                                Temporal and/or
                     Contractors (“AGC”)
                                                  Geographic                Causation            Restrictions on                             Notes &
    State           Restrictions on Indirect
                                                 Requirements?            Requirements?            Damages?                               Other Features
                     Purchaser Standing?

                                               occurred prior to                              that such damages
                                               2010.12                                        may be awarded to a
                                                                                              successful plaintiff as
                                               The Oregon antitrust                           a presumptive matter.
                                               law applies to “trade                          Or. Rev. Stat.
                                               and commerce”                                  § 646.780(1)(a)
                                               within Oregon or                               (emphasis added).
                                               between Oregon and
                                               another jurisdiction.                          In the class action
                                               Or. Rev. Stat.                                 context, attorney fees,
                                               § 646.705.                                     expert witness fees,
                                                                                              and investigative costs
                                                                                              may not be awarded to
                                                                                              a prevailing defendant.
                                                                                              Or. Rev. Stat.
                                                                                              § 646.780(4).
Rhode Island       No Rhode Island court       Yes                      Yes                   Yes                       The statute specifically permits the state attorney
                   has directly decided                                                                                 general to recover on behalf of those in the state,
Rhode Island       whether AGC applies to      Indirect purchasers      R.I. Gen. Laws Ann.   Courts are directed to    and that he may establish aggregate damages
Antitrust Act      indirect purchaser claims   cannot recover           § 6-36-11(a).         take steps to avoid       using, e.g., statistical sampling methods and “any
R.I. Gen. Laws     brought under the Rhode     under Rhode Island                             duplicative recovery.     other reasonable system of estimating aggregate
§ 6-36-1, et       Island antitrust statute.   antitrust law for                              R.I. Gen. Laws Ann.       damages that the court in its discretion may
seq.                                           conduct that                                   § 6-36-11(a).             permit.” R.I. Gen. Laws Ann. § 6-36-13.
                                               occurred prior to                              However, the statute      However, the statute does not explicitly authorize
                                               July 15, 2013.13                               does not suggest that     this means of proof in suits by private plaintiffs.
                                                                                              there is any special
                                               Additionally, the                              showing that a            Plaintiffs must notify the state attorney general of
                                               Rhode Island                                   plaintiff must make in    the suit; and the litigation cannot proceed until
                                               antitrust statute does                         order to recover treble

    12
         See In re Packaged Seafood Prods., 242 F. Supp. 3d at 1070–72.
    13
         See In re Packaged Seafood Prods., 242 F. Supp. 3d at 1072.



                                                                                    11
                    Associated General
                                                Temporal and/or
                   Contractors (“AGC”)
                                                  Geographic                Causation               Restrictions on                             Notes &
    State         Restrictions on Indirect
                                                 Requirements?            Requirements?               Damages?                               Other Features
                   Purchaser Standing?

                                               not apply unless the                             (as opposed to actual)     plaintiff files proof of such notice with the court.
                                               antitrust violation                              damages. See id.           R.I. Gen. Laws Ann. § 6-36-21.
                                               “has an impact on
                                               trade or commerce
                                               of this state
                                               sufficient to invoke
                                               the jurisdiction of
                                               the superior court.”
                                               R.I. Gen. Laws Ann.
                                               § 6-36-7(a).
South Dakota      No South Dakota court        Yes                      Yes                     Yes                        The statute suggests that only the attorney general
                  appears to have                                                                                          may use systems that estimate aggregate damages
South Dakota      addressed the                The statute applies if   S.D. Codified Laws      Courts are permitted to    in order to prove injury or impact, and that private
Antitrust         applicability of the AGC     “any part of” the        § 37-1-14.3.            take steps to avoid        plaintiffs must instead rely on individualized
Statute,          factors.                     trade or commerce                                duplicative recovery in    proof.14 S.D. Codified Laws § 37-1-26.
S.D. Codified                                  affected by the                                  subsequent cases
Laws § 37-1-                                   antitrust violation is                           based on the same
3.1, et seq.                                   within South                                     antitrust violation.
                                               Dakota. S.D.                                     S.D. Codified Laws
                                               Codified Laws § 37-                              §§ 37-1-33, 37-1-25.
                                               1-3.1.
                                                                                                The statute states that
                                                                                                the courts “shall
                                                                                                increase recovery
                                                                                                under this section to
                                                                                                three times the
                                                                                                damages sustained,”
                                                                                                indicating that such

    14
      The statute provides that aggregate damages may be estimated and proven by way of statistical methods, so as to avoid the need for individualized proof, in
    actions brought under certain subsections, specifically, § 37-1-23 to § 37-1-32, inclusive. See § 37-1-26. Plaintiffs’ right of action is codified at § 37-1-14.3. It
    therefore appears from the face of the statute that statistical proof of aggregate damages cannot be used by private plaintiffs to establish injury or impact.



                                                                                     12
                      Associated General
                                                  Temporal and/or
                     Contractors (“AGC”)
                                                    Geographic                Causation               Restrictions on                             Notes &
       State        Restrictions on Indirect
                                                   Requirements?            Requirements?               Damages?                               Other Features
                     Purchaser Standing?

                                                                                                   damages may be
                                                                                                   awarded to a
                                                                                                   successful plaintiff as
                                                                                                   a presumptive matter.
                                                                                                   S.D. Codified Laws
                                                                                                   § 37-1-14.3.

Tennessee           Yes                          Yes                     Yes                       Yes

Tennessee           The Supreme Court of         The Tennessee           Tenn. Code Ann.           Prevailing plaintiffs
Trade               Tennessee has not            statute applies only    § 47-25-106.              who were overcharged
Practices Act,      directly addressed the       to conduct that has                               for price-fixed goods
Tenn. Code          issue, but one lower state   “substantial effects”                             can recover only the
Ann. § 47-25-       court has applied AGC to     on trade or                                       amounts that they paid
101, et seq.        determine whether            commerce in                                       for the goods. Tenn.
                    plaintiffs suing under the   Tennessee.                                        Code Ann. § 47-25-
                    state statute have           Freeman Indus.,                                   106.
                    antitrust standing. Tenn.    LLC v. Eastman
                    Med. Ass’n v. BlueCross      Chem. Co., 172
                    BlueShield of Tenn., Inc.,   S.W.3d 512, 523–24
                    229 S.W.3d 304, 308          (Tenn. 2005).
                    (Tenn. Ct. App. 2007).
Utah                No Utah court appears to     Yes                     Varies                    Yes                        “In an action by indirect purchasers, any damages
                    have addressed the                                                                                        or settlement amounts paid to direct purchasers for
Utah Antitrust      applicability of the AGC     Indirect purchasers     Plaintiffs need not       Plaintiffs cannot          the same alleged antitrust violations shall
Act,                factors.                     cannot recover          necessarily show that     recover treble             constitute a defense in the amount paid on a claim
Utah Code                                        under Utah antitrust    the antitrust violation   damages if, when           by indirect purchasers under this chapter so as to
Ann. § 76-10-                                    law for conduct that    caused harm; it may       combined with other        avoid duplication of recovery of damages.” Utah
911, et seq.                                     occurred prior to       be sufficient to show     items of recovery          Code Ann. § 76-10-3109(6).
                                                 May 2006.15             that plaintiffs are       (e.g., attorneys’ fees),

    15
         See, e.g., California v. Infineon Techs. AG, No. C 06-4333 PJH, 2008 WL 1766775, at *4–5 (N.D. Cal. Apr. 15, 2008).



                                                                                        13
                   Associated General
                                               Temporal and/or
                  Contractors (“AGC”)
                                                 Geographic               Causation                Restrictions on                           Notes &
    State        Restrictions on Indirect
                                                Requirements?           Requirements?                Damages?                             Other Features
                  Purchaser Standing?

                                                                     threatened by an         such an award would       The statute sets forth a presumptive framework for
                                                                     antitrust violation.     cause a defendant to      dividing damages between direct purchasers,
                                                                     Utah Code Ann.           become insolvent.         indirect purchasers, and other parties. Utah Code
                                                                     § 76-10-3109(1)(a).      Utah Code Ann. § 76-      Ann. § 76-10-3109(7).
                                                                                              10-3109(2)(a).
                                                                                                                        The Utah statute sets forth a presumption of pass-
                                                                                                                        through. Utah Code Ann. § 76-10-3109(8).
                                                                                                                        Therefore, plaintiffs need not necessarily show
                                                                                                                        pass-through as part of their prima facie case.

                                                                                                                        Plaintiffs are required to notify the state attorney
                                                                                                                        general of the litigation, and must serve the state
                                                                                                                        attorney general with a copy of each filing. Utah
                                                                                                                        Code Ann. § 76-10-3109(9).

                                                                                                                        In the class action context, unpaid damages or
                                                                                                                        settlement funds must be distributed by way of a
                                                                                                                        cy pres arrangement or paid into Utah’s Attorney
                                                                                                                        General Litigation Fund. Utah Code Ann. § 76-
                                                                                                                        10-3109(10).
West Virginia    State courts have not       Yes                     Yes                      No
                 addressed the
West Virginia    applicability of the AGC    There must be a         W. Va. Code § 47-        The statute does not
Antitrust Act,   factors in any antitrust    nexus between West      18-9.                    appear to specify any
W. Va. Code      cases.16                    Virginia and the                                 particular showing that
§ 47-18-1, et                                alleged antitrust                                must be made for a
seq.                                         violation. W. Va.                                prevailing plaintiff to
                                             Code § 47-18-3(a).17

    16
      However, the state high court has cited to AGC and applied its principles in the tort context. Aikens v. Debow, 541 S.E.2d 576, 582 (W. Va. 2000).
    17
      See id. (“Every contract, combination in the form of trust or otherwise, or conspiracy in restraint of trade or commerce in this State shall be unlawful.”
    (emphasis added)). State and federal courts have noted that the West Virginia antitrust statute “‘is directed towards intrastate commerce.’” State ex rel. Palumbo



                                                                                   14
                    Associated General
                                              Temporal and/or
                   Contractors (“AGC”)
                                                Geographic                 Causation            Restrictions on                            Notes &
    State         Restrictions on Indirect
                                               Requirements?             Requirements?            Damages?                              Other Features
                   Purchaser Standing?

                                                                                             obtain treble damages.
                                                                                             See W. Va. § 47-18-9.
Wisconsin         Yes                        Yes                       Yes                   No

Wisconsin         Strang v. Visa U.S.A.,     The Wisconsin             Wis. Stat. Ann.       The statute does not
Antitrust Act,    Inc., No. 03 CV 011323,    antitrust statute         § 133.18(1)(a).       appear to specify any
Wis. Stat. Ann.   2005 WL 1403769, at *3     reaches interstate                              particular showing that
§ 133.01(1), et   (Wis. Cir. Ct. Feb. 8,     conduct only in                                 must be made for a
seq.              2005).                     limited                                         prevailing plaintiff to
                                             circumstances,                                  obtain treble damages.
                                             specifically, where                             See Wis. Stat. Ann.
                                             “(1) actionable                                 § 133.18(1)(a).
                                             conduct, such as the
                                             formation of a
                                             combination or
                                             conspiracy, occurred
                                             within this state . . .
                                             or (2) the conduct
                                             complained of
                                             ‘substantially
                                             affects’ the people
                                             of Wisconsin and
                                             has impacts in this
                                             state.” Olstad v.
                                             Microsoft Corp.,
                                             700 N.W.2d 139,
                                             141 (Wis. 2005)
                                             (citation omitted).


    v. Graley’s Body Shop, Inc., 425 S.E.2d 177, 183 n.11 (W. Va. 1992) (emphasis in original) (quoting Anziulewicz v. Bluefield Cmty. Hosp., Inc., 531 F. Supp. 49,
    53 (S.D. W. Va. 1981)).



                                                                                    15
                                                                                     Appendix B

                      Relief       Class Actions               Causation                  Reliance             Intent / Scienter         Restrictions on
      State                                                                                                                                                           Notes &
                     Claimed        Permitted?               Requirements?              Requirements?          Requirements?               Damages
                                                                                                                                                                   Other Features
Arkansas          Actual          No                   Yes                           Yes                      No                   Yes                       Plaintiffs must individually
                  damages                                                                                                                                    show actual financial harm
Arkansas          attorney fees   Class actions are    The statute contains a     Plaintiffs must prove                            Prevailing plaintiffs can proximately caused by his
Deceptive Trade                   prohibited unless    demanding proximate        reliance. Ark. Code                              recover only actual       or her reliance on conduct
Practices Act,                    the asserted claim   cause requirement; and     Ann. § 4-88-113(f)(2).                           damages. Ark. Code        that is unlawful under the
Ark. Code Ann.                    is a violation of    courts have rejected                                                        Ann. § 4-88-              state statute. Ark. Code
§ 4-88-101, et                    Amendment 89 of      indirect purchaser claims                                                   113(f)(1)(A).             Ann. § 4-88-113(f)(2).
seq.                              the Arkansas         for failure to show
                                  Constitution.        proximate cause. See In
                                  Ark. Code Ann.       re Dairy Farmers of Am.,
                                  § 4-88-              Inc. Cheese Antitrust
                                  113(f)(1)(B).        Litig., No. 9 CV 3690,
                                                       2015 WL 3988488, at *17
                                                       (N.D. Ill. June 29, 2015).

California        Equitable       Yes                  Yes                           Yes, but only for        No                   Yes                       Plaintiffs must show actual
                  relief,                                                            named plaintiffs.                                                       economic injury that was
Cal. Bus. & Prof. including                            Cal. Bus. & Prof. Code                                                      Injunctive relief and     caused by the conduct
Code § 17200, et restitution                           § 17204.                      Prescott v. Rady                              restitution only. Cal.    prohibited by the statute.
seq.                                                                                 Children's Hosp., 265                         Bus. & Prof. Code         Cal. Bus. & Prof. Code
                                                                                     F. Supp. 3d 1090,                             § 17204.                  § 17204.
                                                                                     1103 (S.D. Cal. 2017).

District of       Treble          Yes                  No                            Varies by provision      No                   Yes                 Defendants must be
Columbia          damages or                                                                                                                           “merchants” within
                  $1500 per                            Wells v. Allstate Ins. Co.,   Saucier v.               Saucier v.       To recover, plaintiffs  meaning of D.C. Code § 28-
D.C. Consumer     violation                            210 F.R.D. 1, 8 (D.D.C.       Countrywide Home         Countrywide Home must prove “outrageous 3901(a)(3).
Protection        (whichever is                        2002).                        Loans, 64 A.3d 428,      Loans, 64 A.3d   conduct which is
Procedures Act,   greater),                                                          438 (D.C. 2013).         428, 442 (D.C.   malicious, wanton,      Proof of actual injury is not
                  punitive                                                                                    2013).           reckless, or in willful required. Wells v. Allstate
                  damages,                                                                                                     disregard for another's




                                                                                            1
                         Relief         Class Actions             Causation                  Reliance            Intent / Scienter         Restrictions on
      State                                                                                                                                                             Notes &
                        Claimed          Permitted?             Requirements?              Requirements?         Requirements?               Damages
                                                                                                                                                                     Other Features
D.C. Code § 28-      attorney fees                                                                                                   rights.” Djourabchi v.    Ins. Co., 210 F.R.D. 1, 8
3901, et seq.        and costs                                                                                                       Self, 571 F. Supp. 2d     (D.D.C. 2002).
                                                                                                                                     41, 52 (D.D.C. 2008).1


Florida              Injunctive       Yes, but with       Yes                         Florida’s state          No                    Yes                       Proof of actual harm is
                     relief,          restrictions.                                   appellate courts are                                                     required. Soper v. Tire
Florida              declaratory                          The Florida statute         split as to whether      There is no intent    Actual damages,           Kingdom, Inc., 124 So. 3d
Deceptive and        judgment,        See Rollins, Inc.   contains a demanding        reliance is an element   requirement in the    attorney fees and court   804, 806 (Fla. 2013).
Unfair Trade         actual           v. Butland, 951     causation requirement.      of a FDUTPA claim.       statute, nor do       costs are recoverable.
Practices Act,       damages,         So. 2d 860, 869     Lombardo v. Johnson &       Compare Philip           courts appear to      Fla. Stat. § 501.211.     State courts have suggested
Fla. Stat.           attorney fees    (Fla. Ct. App.      Johnson Consumer Cos.,      Morris USA Inc. v.       have read in such a                             that individualized
§ 501.204(1), et     and costs        2006).              124 F. Supp. 3d 1283,       Hines, 883 So. 2d 292,   requirement.                                    showings of harm are
seq.                                                      1290 (S.D. Fla. 2015).2     294 (Fla. Dist. Ct.                                                      required, and that “there is
                                                                                      App. 2003), with                                                         no class-wide proof of
                                                                                      Egwuatu v. South                                                         damages available” under
                                                                                      Lubes, Inc., 976 So.                                                     the FDUTPA. Rollins v.
                                                                                      2d 50, 52 (Fla. Dist.                                                    Butland, 951 So. 2d 860,
                                                                                      Ct. App. 2008).                                                          873 (Fla. Dist. Ct. App.
                                                                                                                                                               2006).

Hawaii               All forms of   Yes                   Yes                         No                       No                    Yes                       Proof of injury is required.
                     relief                                                                                                                                    Haw. Rev. Stat. § 480-
Hawaii Unfair        available      Haw. Rev. Stat.       Plaintiffs must show        Hungate v. Law Office    There is no intent    Statutory damages         13(a).
and Deceptive        under § 480 et § 480-13.3.           causation. Haw. Rev.        of David B. Rosen,       requirement in the    minimums do not apply
Trade Practices      seq.                                 Stat. § 480-13(b).          391 P.3d 1, 18 (Haw.     statute, nor do       in the class action
                                                                                      2017).                   courts appear to      context. Haw. Rev.
                                                                                                                                     Stat. § 480-13(c).


           1
               Plaintiffs must make this showing by clear and convincing evidence. Id.
           2
               Florida district courts have suggested that an indirect purchaser claim is too remote and speculative to satisfy the FDUTPA’s causation requirement where the
                  defendant manufacturer did not itself set prices, but rather suggested prices to retailers that were ultimately responsible for product pricing. Lombardo v.
                  Johnson & Johnson Consumer Cos., 124 F. Supp. 3d 1283, 1290 (S.D. Fla. 2015).




                                                                                              2
                         Relief         Class Actions              Causation                   Reliance            Intent / Scienter          Restrictions on
     State                                                                                                                                                                  Notes &
                        Claimed          Permitted?              Requirements?               Requirements?         Requirements?                Damages
                                                                                                                                                                         Other Features
Act, Haw. Rev.                                                                                                    have read in such a Additionally, the
Stat. § 480-2                                                                                                     requirement.        statute directs courts to
                                                                                                                                      take specific steps to
                                                                                                                                      avoid duplication of
                                                                                                                                      recovery in cases
                                                                                                                                      involving direct and
                                                                                                                                      indirect purchasers. Id.

Massachusetts        Treble           Yes                  Yes                          No                        Yes                   Yes                     To prevail under the
                     damages,                                                                                                                                   Massachusetts statute,
Massachusetts        attorney fees    Heller Fin. v.       Plaintiffs must establish    There is no reliance      The statutory text    Double or treble        plaintiffs must prove at trial
Consumer             and costs        INA, 573 N.E.2d      proximate causation to       requirement, but          does not include a damages are permitted that they sent a demand
Protection Act,                       8, 13 (Mass.         prevail. Jane Doe No. 1      reliance may be used      scienter              only where the          letter to provide defendants
Mass. Gen. Laws                       1991).               v. Backpage.com, LLC,        to show causation,        requirement, but      defendant acted         with notice of their claims.
ch. 93A § 2                                                817 F.3d 12, 24 (1st Cir.    which is required.        courts have held      willfully or knowingly, Hugenberger v. Alpha
                                                           2016), cert. denied, 137     Heller Fin. v. INA,       that to be unfair, an that is, with a         Mgmt. Corp., 990 N.E.2d
                                                           S. Ct. 622 (2017).           573 N.E.2d 8, 13          act or practice       subjectively culpable   104, 106 (Mass. App. Ct.
                                                                                        (Mass. 1991).             must be “immoral, mental state. Anthony’s 2013).
                                                                                                                  unethical,            Pier Four, Inc. v. HBC
                                                                                                                  oppressive, or        Assocs., 583 N.E.2d
                                                                                                                  unscrupulous.”        806, 821–22 (Mass.
                                                                                                                  Walsh v. Teltech      1991).3
                                                                                                                  Sys., Inc., 821 F.3d
                                                                                                                  155, 160 (1st Cir.
                                                                                                                  2016).

Michigan             All relief       Yes, but limited.    Yes                          Varies by provision       Varies by             Yes                        Michigan district courts
                     available                                                                                    provision                                        have noted that the basic
                     under Mich.      The statute                                       Evans v. Ameriquest                             In the class action        elements and applicable
                     Comp. Laws       permits class                                     Mortg. Co., No.                                 context, only actual       defenses vary by statutory


           3
               A defendant “acts knowingly with respect to a result if he is aware that it is practically certain that his conduct will cause such a result.” Gore v. Arbella Mut.
                  Ins. Co., 932 N.E.2d 837, 850 (Mass. App. Ct. 2010) (citation and internal quotation marks omitted).




                                                                                                3
                        Relief         Class Actions              Causation                   Reliance                Intent / Scienter      Restrictions on
     State                                                                                                                                                                  Notes &
                       Claimed          Permitted?              Requirements?               Requirements?             Requirements?            Damages
                                                                                                                                                                         Other Features
Michigan           Ann.              actions only for     Plaintiffs must show           233115, 2003 WL             Mich. Comp. Laws damages are                  provision, and have
Consumer           § 445.911         certain categories   causation. Mich. Comp.         734169, at *3 (Mich.        § 445.903(1).    recoverable. Mich.           emphasized that plaintiffs
Protection Act                       of violations, and   Laws § 445.911(2).             Ct. App. Mar. 4,                             Comp. Laws                   attempting to show
Mich. Comp.                          only on behalf of                                   2003).                                       § 445.911(3).                predominance must be
Laws Ann.                            those residing or                                                                                                             precise and thorough in
§ 445.901, et seq.                   injured in the                                                                                                                their treatment of state-law
                                     state. Mich.                                                                                                                  requirements.4
                                     Comp. Laws
                                     § 445.911(3).

Minnesota           Damages,         Yes                  Yes                            Yes, but limited            Yes                  Not addressed in statute To prevail in an action
                    attorney fees                                                                                                         and not specifically     under the Minnesota CFA,
Minnesota           and costs                             Plaintiffs must show           Plaintiffs must             Plaintiffs must      addressed in cases.      plaintiffs must plead and
Consumer Fraud                                            causation to prevail under     establish that there is a   show that                                     prove that the action would
Act, Minn. Stat.                                          the statute See Grp.           “causal nexus”              defendants acted                              provide a public benefit. Ly
§ 325F.68, et                                             Health Plan, Inc. v. Philip    between the statutory       with the                                      v. Nystrom, 615 N.W.2d
seq.                                                      Morris Inc., 621 N.W.2d        violation and their         knowledge or                                  302, 313 (Minn. 2000).6
                                                          2, 11 (Minn. 2001). If a       claimed injuries,           intent that others                            Courts typically do not find
                                                          plaintiff would have           which generally             would rely on the                             a public benefit where a
                                                          purchased a particular         entails some showing        misrepresentation.                            plaintiff seeks only
                                                          product regardless of an       of reliance. See Grp.       Minn. Stat.                                   damages. See Podpeskar v.
                                                          unlawful overcharge,           Health Plan, Inc. v.        § 325F.69(1).                                 Makita U.S.A. Inc., 247 F.
                                                          there is no causation and      Philip Morris Inc.,
                                                          the plaintiff’s claim fails.


            4
              See Robinson v. Gen. Elec. Co., No. 09-cv-11912, 2016 WL 1464983, at *10 (E.D. Mich. Apr. 14, 2016) (“Plaintiffs’ cursory references to state statutes –
                 which are pivotal to a predominance analysis that is ancillary to class certification – lack the specificity required for the Court to properly parse whether or
                 not the elements, claims, and applicable substantive state laws predominate as to the entire class. This is a problem.”).
            6
              To determine whether there is a public benefit, courts consider “the degree to which the defendants’ alleged misrepresentations affected the public; the form of
            the alleged representation; the kind of relief sought; and whether the alleged misrepresentations are ongoing.” Khoday v. Symantec Corp., 858 F. Supp. 2d 1004,
            1017 (D. Minn. 2012).




                                                                                                 4
                         Relief          Class Actions             Causation                    Reliance          Intent / Scienter         Restrictions on
      State                                                                                                                                                                 Notes &
                        Claimed           Permitted?             Requirements?                Requirements?       Requirements?               Damages
                                                                                                                                                                         Other Features
                                                           See Bykov v. Radisson         621 N.W.2d 2, 11                                                          Supp. 3d 1001, 1012 (D.
                                                           Hotels Int’l, Inc., 221 F.    (Minn. 2001).5                                                            Minn. 2017).
                                                           App’x 490, 491–92 (8th
                                                           Cir. 2007).

Missouri             Available         Yes                 Yes                           No                      No                   Yes                          Plaintiffs must show that
                     relief under                                                                                                                                  their purchases were
Missouri             the statute, as   Mo. Rev. Stat.      Mo. Rev. Stat.                Edmonds v. Hough,       Edmonds v.           Punitive damages are         “primarily for personal,
Merchandising        interpreted by    § 407.025(2). At    § 407.025.1.                  344 S.W.3d 219, 223     Hough, 344           available under the          family or household
Practices Act,       Title 15 of the   trial, plaintiffs                                 (Mo. Ct. App. 2011).    S.W.3d 219, 223      statute, but to recover      purposes,” and also must
Mo. Ann. Stat.       Missouri          must show that                                                            (Mo. Ct. App.        such damages, “the           show that their losses are
§ 407.020            Code of State     the class                                                                 2011).               plaintiff must present       ascertainable. Mo. Rev.
                     Regulations,      representatives                                                                                substantial evidence         Stat. § 407.025(1).
                     15 CSR 60-        “have been fairly                                                                              establishing that the
                     7.010, et seq.,   chosen and                                                                                     defendant's conduct          Actual injury is required;
                     15 CSR 60-        adequately and                                                                                 was ‘outrageous              only those who actually
                     8.010, et seq.,   fairly represent                                                                               because of [the]             purchased the product can
                     and 15 CSR        the whole class,                                                                               defendant's evil motive      prevail under the statute.
                     60-9.010, et      to recover                                                                                     or reckless indifference     Amburgy v. Express Scripts,
                     seq., and Mo.     damages” under                                                                                 to the rights of others.’”   Inc., 671 F. Supp. 2d 1046,
                     Rev. Stat.        the statute. Id.                                                                               Walsh v. Al West             1057 (E.D. Mo. 2009).
                     Rev. Stat.                                                                                                       Chrysler, Inc., 211
                     § 407.025                                                                                                        S.W.3d 673, 676 (Mo.
                                                                                                                                      Ct. App. 2007) (citation
                                                                                                                                      omitted).

Nebraska             All forms of      Yes                 No                            The statute contains    No                   Yes                          Plaintiffs seek relief under
                     relief                                                              no explicit reliance                                                      Neb. Rev. Stat. § 59-1614,
Nebraska             available                             The statute contains no       requirement. See Neb.   There is no intent   A private plaintiff can      but that provision does not
Consumer             under Neb.                            strict causation              Rev. Stat. § 59-1609.   requirement in the   recover actual damages
Protection Act,                                            requirement. Plaintiffs       Federal courts          statute, nor do      only, except that the


           5
               In the class action context, individualized proof is not required. Id. at 14–15.




                                                                                                  5
                     Relief    Class Actions         Causation                  Reliance             Intent / Scienter        Restrictions on
      State                                                                                                                                                    Notes &
                    Claimed     Permitted?         Requirements?              Requirements?          Requirements?              Damages
                                                                                                                                                            Other Features
Neb. Rev. Stat.   Rev. Stat.                   need only “prove that the   interpreting the statute courts appear to      court may increase the      authorize recovery for
§ 59-1602, et     § 59-1614                    [challenged] practice       have concluded that      have read in such a   award “to an amount         private plaintiffs.
seq.                                           possessed the tendency or   the law “probably        requirement.          which bears a
                                               capacity to mislead, or     do[es] not require”                            reasonable relation to      To maintain a private action
                                               created the likelihood of   individualized                                 the actual damages          under the statute, a plaintiff
                                               deception.” State ex rel.   showings of reliance                           which have been             must show that the
                                               Stenberg v. Consumer’s      by all plaintiffs. See                         sustained and which         challenged act or practice
                                               Choice Foods, Inc., 755     In re Pharm. Indus.                            damages are not             has an impact on the public
                                               N.W.2d 583, 591 (Neb.       Average Wholesale                              susceptible of              interest. Nelson v.
                                               2008) (citation and         Price Litig., 252                              measurement by              Lusterstone Surfacing Co.,
                                               internal quotation marks    F.R.D. 83, 98–99 (D.                           ordinary pecuniary          605 N.W.2d 136, 142 (Neb.
                                               omitted).                   Mass. 2008).                                   standards.” Neb. Rev.       2000).
                                                                                                                          Stat. § 59-1609. In
                                                                                                                          certain cases, this
                                                                                                                          increased amount is
                                                                                                                          $1000. Id.

                                                                                                                          In cases involving both
                                                                                                                          direct and indirect
                                                                                                                          purchaser claims, “[t]he
                                                                                                                          court may transfer and
                                                                                                                          consolidate such
                                                                                                                          claims, apportion
                                                                                                                          damages, and delay
                                                                                                                          disbursement of
                                                                                                                          damages to avoid
                                                                                                                          multiplicity of suits and
                                                                                                                          duplication of recovery
                                                                                                                          of damages and to
                                                                                                                          obtain substantial
                                                                                                                          fairness.” § 59-
                                                                                                                          1609(2).




                                                                                  6
                         Relief         Class Actions             Causation                    Reliance           Intent / Scienter           Restrictions on
      State                                                                                                                                                              Notes &
                        Claimed          Permitted?             Requirements?                Requirements?        Requirements?                 Damages
                                                                                                                                                                      Other Features
Nevada               Damages and      Yes                 Not addressed in statute      Not addressed in         Varies by              Yes
                     civil penalty                        and not specifically          statute and not          provision
Nevada               of up to                             addressed in cases.           specifically addressed                    Plaintiffs can obtain
Deceptive Trade      $5,000 per                                                         in cases.             See Nev. Rev. Stat. only actual damages.
Practices Act,       violation                            See Picus v. Wal-Mart                               § 598.0915.         Nev. Rev. Stat.
Nev. Rev. Stat.                                           Stores, Inc., 256 F.R.D.      See Picus v. Wal-Mart                     § 41.600(3).
§ 598.0903, et                                            651, 657 (D. Nev. 2009).      Stores, Inc., 256
seq.                                                                                    F.R.D. 651, 657 (D.
                                                                                        Nev. 2009).

New Hampshire        All relief       Yes, but limited    Yes                           No                       No                     Yes
                     available
New Hampshire        under N.H.       N.H. Rev. Stat.     A private plaintiff must      Mulligan v. Choice       There is no intent     In the class action
Consumer             Rev. Stat.       § 358-A:10-a.7      “establish a causal link      Mortgage Corp. USA,      requirement in the     context, plaintiffs can
Protection Act,      Ann. tit.                            between the conduct at        No. CIV. 96-596-B,       text of the statute;   recover only actual
N.H. Rev. Stat.      XXXI,                                issue and his or her          1998 WL 544431 (D.       but violations must    damages. N.H. Rev.
Ann. tit. XXXI,      §§ 358-A:10                          injury.” Mulligan v.          N.H. 1998).              be knowing or          Stat. § 358-A:10-a.
§ 358-A, et seq.     & :10-a                              Choice Mortg. Corp.                                    willful for
                                                          USA, No. CIV. 96-596-B,                                plaintiffs to
                                                          1998 WL 544431, at *11                                 recover double or
                                                          (D.N.H. Aug. 11, 1998).                                treble damages.
                                                                                                                 N.H. Rev. Stat.
                                                                                                                 § 358-A:10.

New Mexico           Actual        Yes                    Varies                        No                       No                     Yes
                     damages or up
New Mexico           to $300 per   N.M. Stat. Ann.        Plaintiffs need not show      Lohman v. Daimler-       N.M. Stat. Ann.        In a class action,
Unfair Practices     violation,    § 57-12-10(E).         actual injury to obtain       Chrysler Corp., 166      § 57-12-10(A)          plaintiffs can recover
Act, N.M. Stat.                                           injunctive relief, but must                            (“Proof of             only actual damages.
Ann. § 57-12-3,                                           show such injury to                                    monetary damage,       N.M. Stat. Ann. § 57-


           7
               Plaintiffs may only maintain a class action as to other residents of the state or individuals whose causes of action arose within the state. Plaintiffs must show
                  that the class representatives “have been fairly chosen and adequately and fairly represent the whole class, to recover actual damages” under the statute. Id.




                                                                                                7
                       Relief       Class Actions           Causation               Reliance             Intent / Scienter          Restrictions on
      State                                                                                                                                                      Notes &
                      Claimed        Permitted?           Requirements?           Requirements?          Requirements?                Damages
                                                                                                                                                              Other Features
et seq.; § 57-12-   whichever is                    recover damages. N.M.     P.3d 1091, 1098           loss of profits or     12-10(E). Where
2E                  greater                         Stat. Ann. § 57-12-10(A). (N.M. Ct. App. 2007).     intent to deceive or   defendant’s act or
                                                    Plaintiffs seeking money                            take unfair            practice was willful, the
                                                    damages are required to                             advantage of any       named plaintiffs may
                                                    establish causation. N.M.                           person is not          each recover the greater
                                                    Stat. § 57-12-10(B).                                required.”).           of their actual damages,
                                                                                                                               trebled, or $300. Id.

North Carolina    All forms of     Yes              Yes                        Yes                      Yes                    No                       In cases involving
                  relief,                                                                                                                               continuous courses of
North Carolina    including                         Plaintiffs must show       Plaintiffs must show     To prevail on a        A prevailing plaintiff   conduct that violate the
Unfair Trade and treble                             proximate cause.           (1) that they actually   claim under the        can recover treble       statute, each week in which
Business          damages                           Bumpers v. Cmty. Bank of   relied on defendants’    NCUTBPA,               damages. See N.C.        the violation continued
Practices Act,    under N.C.                        N. Va., 747 S.E.2d 220,    misrepresentations,      plaintiffs must        Gen. Stat. § 75-16.      counts as a separate
N.C. Gen. Stat.   Gen. Stat.                        226 (N.C. 2013).           and (2) that such        show that              Note, however, that the violation. N.C. Gen. Stat.
§ 75-1.1, et seq. § 75-16                                                      reliance was             defendants’            statute does not provide § 75-8.
                                                                               reasonable. Bumpers      conduct was            for an award of
                                                                               v. Cmty. Bank of N.      “immoral,              punitive damages. See The statute has limited
                                                                               Va., 747 S.E.2d 220,     unethical,             id.                      extraterritorial reach; there
                                                                               227 (N.C. 2013).         oppressive,                                     must be some nexus
                                                                                                        unscrupulous, or                                between the challenged
                                                                                                        substantially                                   conduct and North Carolina
                                                                                                        injurious to                                    for the law to apply. See In
                                                                                                        consumers.”                                     re Packaged Seafood Prods.
                                                                                                        Champion Pro                                    Antitrust Litig., 242 F.
                                                                                                        Consulting Grp.,                                Supp. 3d 1033, 1082 (S.D.
                                                                                                        Inc. v. Impact                                  Cal. 2017).
                                                                                                        Sports Football,
                                                                                                        LLC, 845 F.3d




                                                                                      8
                        Relief        Class Actions           Causation                   Reliance           Intent / Scienter         Restrictions on
     State                                                                                                                                                           Notes &
                       Claimed         Permitted?           Requirements?               Requirements?        Requirements?               Damages
                                                                                                                                                                  Other Features
                                                                                                            104, 109 (4th Cir.
                                                                                                            2016).8

North Dakota        Damages and     Unclear            No                          No                       No                   Yes                        This is a false advertising
                    injunctive                                                                                                                              statute that prohibits the
North Dakota        relief                             There is no causation       There is no reliance     Intent is not        The statutory provision    advertising or sale of goods
Unfair Trade                                           requirement in the statute. requirement in the       required under the   under which plaintiffs     at below cost. As such,
Practices Law,                                                                     statute, nor do any      statute.             seek relief provides for   plaintiffs would be required
N.D. Cent. Code                                                                    state courts appear to                        only injunctive relief,    to show that defendants
§ 51-10-01, et                                                                     have read a reliance                          and does not permit        advertised, sold, or offered
seq.                                                                               requirement into the                          damages. N.D. Cent.        to sell their products at
                                                                                   law.                                          Code § 51-10-06.           below cost, and that such
                                                                                                                                                            conduct “has the intent or
                                                                                                                                                            the effect of inducing the
                                                                                                                                                            purchase of other
                                                                                                                                                            merchandise or of unfairly
                                                                                                                                                            diverting trade from a
                                                                                                                                                            competitor or otherwise
                                                                                                                                                            injuring a competitor,
                                                                                                                                                            impairs and prevents fair
                                                                                                                                                            competition, injures public
                                                                                                                                                            welfare, and is unfair
                                                                                                                                                            competition and contrary to
                                                                                                                                                            public policy and the policy
                                                                                                                                                            of this chapter, if the result
                                                                                                                                                            of such advertising, offer, or
                                                                                                                                                            sale is to tend to deceive
                                                                                                                                                            any purchaser or
                                                                                                                                                            prospective purchaser, or
                                                                                                                                                            substantially to lessen
                                                                                                                                                            competition, or

          8
              The law has been construed narrowly, and courts have emphasized that plaintiffs must show “some type of egregious or aggravating circumstances” to recover.
                Id.




                                                                                           9
                         Relief        Class Actions             Causation                 Reliance              Intent / Scienter         Restrictions on
     State                                                                                                                                                                Notes &
                        Claimed         Permitted?             Requirements?             Requirements?           Requirements?               Damages
                                                                                                                                                                       Other Features
                                                                                                                                                                 unreasonably to restrain
                                                                                                                                                                 trade, or to tend to create a
                                                                                                                                                                 monopoly in any line of
                                                                                                                                                                 commerce.” N.D. Cent.
                                                                                                                                                                 Code Ann. § 51-10-03.

Oregon             All forms of      Yes                 Yes                          Yes                       No                   Yes                         Plaintiffs suing for damages
                   relief                                                                                                                                        under the Oregon UTPA
Oregon Unlawful available            Or. Rev. Stat.      Plaintiffs must show         Reliance is required in   Goschie v. JP        Private plaintiffs can      must file suit within a year
Trade Practices under Or.            § 646.638(8)        causation. See Feitler v.    order to establish        Morgan Chase         recover the greater of      of the date the statutory
Act,               Rev. Stat.                            Animation Celection, Inc.,   causation. Pearson v.     Bank, N.A., No.      their actual damages or     violation was discovered, or
Or. Rev. Stat.     § 646.638                             13 P.3d 1044, 1047 (Or.      Philip Morris, Inc.,      6:10-cv-             $200. Or. Rev. Stat.        be covered by a class action
§ 646.608, et seq.                                       Ct. App. 2000).              361 P.3d 3, 28 (Or.       062420AA, 2014       § 646.638(1). In the        filed within a year. Or.
                                                                                      2015).9                   WL 6064783, at *8    class action context,       Rev. Stat. § 646.638(6).
                                                                                                                (D. Or. Nov. 7,      recovery can be
                                                                                                                2014).               awarded for harm to         Plaintiffs must notify the
                                                                                                                                     class members “only if      state attorney general of
                                                                                                                                     the plaintiffs in the       their action, and must prove
                                                                                                                                     action establish that the   that they satisfied this
                                                                                                                                     members have                requirement in order to
                                                                                                                                     sustained an                prevail. Or. Rev. Stat.
                                                                                                                                     ascertainable loss of       § 646.638(2).
                                                                                                                                     money or property as a
                                                                                                                                     result of a reckless or
                                                                                                                                     knowing use or
                                                                                                                                     employment by the
                                                                                                                                     defendant of a method,
                                                                                                                                     act or practice”
                                                                                                                                     prohibited by the

           9
               Plaintiffs can show reliance on a classwide basis through circumstantial evidence—as opposed to direct, individualized proof—where (1) “the same
                  misrepresentation” was made “without material variation to the members of the class,” and (2) the misrepresentation was “of a nature that the class members
                  logically would have had a common understanding of the misrepresentation, and naturally would have relied on it to the same degree and in the same way.”
                  Strawn v. Farmers Ins. Co. of Oregon, 258 P.3d 1199, 1213 (Or. 2011).




                                                                                            10
                        Relief         Class Actions             Causation                 Reliance             Intent / Scienter       Restrictions on
      State                                                                                                                                                            Notes &
                       Claimed          Permitted?             Requirements?             Requirements?          Requirements?             Damages
                                                                                                                                                                    Other Features
                                                                                                                                    statute. Id.
                                                                                                                                    § 646.638(8). In either
                                                                                                                                    context, the court can
                                                                                                                                    award punitive
                                                                                                                                    damages. Id.
                                                                                                                                    § 646.638(1), (8).

Rhode Island        Injunctive        Yes                Yes                          Not addressed in         Not addressed in    Yes                         To prevail under the Rhode
                    relief, greater                                                   statute and not          statute and not                                 Island DTPA, plaintiffs
Rhode Island        of actual         R.I. Gen. Laws     Plaintiffs are required to   specifically addressed   specifically        Plaintiffs can recover      must show that they
Deceptive Trade     damages or        § 6-13.1-5.2(b).   establish causation. R.I.    in cases.                addressed in cases. the greater of their        purchased the goods in
Practices Act,      $200 per                             Gen. Laws § 6-13.1-                                                       actual damages or $200      question “primarily for
R.I. Gen Laws       violation,                           5.2(a).                                                                   per violation. R.I. Gen.    personal, family, or
§ 6-13.1-1, et      punitive                                                                                                       Laws § 6-13.1-5.2.          household purposes,” and
seq.                damages                                                                                                        Courts also are             that they sustained an
                                                                                                                                   permitted to award          “ascertainable loss” as a
                                                                                                                                   punitive damages in         result of the statutory
                                                                                                                                   individual actions. Id.     violation. R.I. Gen. Laws
                                                                                                                                                               § 6-13.1-5.2.

South Carolina      Treble            No                 Yes                          Not addressed in         Not addressed in    Yes                         Plaintiffs are required to
                    damages;                                                          statute and not          statute and not                                 notify the state attorney
South Carolina      attorney fees     Dema v. Tenet     Plaintiffs must establish     specifically addressed   specifically        Prevailing plaintiffs can   general of private actions
Unfair Trade        and costs         Physician Servs., causation. S.C. Code          in cases.                addressed in cases. recover only actual         brought under the South
Practices Act,                        678 S.E.2d 430,   § 39-5-140(a).                                                             damages unless they         Carolina UTPA. S.C. Code
S.C. Code Ann.                        434 (S.C. 2009);                                                                             establish that the          § 39-5-140(b).
§ 39-5-10 et seq.                     see also In re TD                                                                            violation was willful or
                                      Bank NA, 150 F.                                                                              knowing, in which case
                                      Supp. 3d 593, 634                                                                            the court may award
                                      (D.S.C. 2015).                                                                               treble damages. S.C.
                                                                                                                                   Code § 39-5-140(a).




                                                                                            11
                        Relief        Class Actions              Causation                Reliance             Intent / Scienter         Restrictions on
       State                                                                                                                                                            Notes &
                       Claimed         Permitted?              Requirements?            Requirements?          Requirements?               Damages
                                                                                                                                                                     Other Features
South Dakota         Actual         Yes                  Yes                         Yes                      Varies by            Yes
                     damages,                                                                                 provision
S.D. Deceptive       injunctive                          Plaintiffs must show        Nygaard v. Sioux                              Prevailing plaintiffs can
Trade Practices      relief                              causation. Nygaard v.       Valley Hosp. & Health S.D. Codified           recover only actual
and Consumer                                             Sioux Valley Hosp. &        Sys., 731 N.W.2d 184, Laws § 37-24-6.         damages. S.D.
Protection Law,                                          Health Sys., 731 N.W.2d     197 n.13 (S.D. 2007).                         Codified Laws § 37-24-
S.D. Codified                                            184, 196–97 (S.D. 2007).                                                  31.
Laws § 37-24-6

Utah                 Declaratory    Yes, but limited.    Yes                         Not addressed in         Varies by            Yes                         To prevail under the Utah
                     relief,                                                         statute and not          provision                                        Consumer Sales Protection
Utah Consumer        ancillary      Class actions are    Causation is required       specifically addressed                        Consumers in class          Act, plaintiffs must show
Sales Practices      relief,        permitted, but       under the Utah Consumer     in cases.                Compare Utah         actions are not             that defendants are
Act,                 injunctive     only under certain   Sales Practices Act. Utah                            Code Ann. § 13-      permitted to recover        “suppliers” within the
Utah Code Ann.       relief (Utah   circumstances.       Code Ann. § 13-11-19.                                11-4, with Utah      damages under the           meaning of the statute. See
§§ 13-11-1, et       CSPA)          Utah Code Ann.                                                            Code Ann. § 13-      Utah Consumer Sales         Utah Code Ann. § 13-11-3.
seq.                                § 13-11-20.                                                               11-5.                Practices Act. See
                     Greater of                                                                                                    Utah Code Ann. § 13-        Plaintiffs need not show
Utah Unfair          actual                                                                                                        11-19.                      actual damages under the
Practices Act,       damages or                                                                                                                                Utah UPA. Utah Code Ann.
Utah Code Ann.       $2000 per                                                                                                     Under the Utah Unfair       § 13-5-14.
§§ 13-5-1, et seq.   Utah class                                                                                                    Practices Act,
                     member (Utah                                                                                                  prevailing plaintiffs       The Utah UPA prohibits
                     UPA)                                                                                                          may recover the greater     price discrimination as
                                                                                                                                   of $2000 or three times     between consumers,
                                                                                                                                   their actual damages.       advertisement of goods that
                                                                                                                                   Utah Code Ann. § 13-        a seller is not prepared to
                                                                                                                                   5-14.                       supply, and other conduct
                                                                                                                                                               that tends to harm
                                                                                                                                                               competitors rather than
                                                                                                                                                               consumers directly. See
                                                                                                                                                               Utah Code Ann. § 13-5-1, et
                                                                                                                                                               seq.




                                                                                           12
                     Relief       Class Actions           Causation                  Reliance            Intent / Scienter          Restrictions on
     State                                                                                                                                                        Notes &
                    Claimed        Permitted?           Requirements?              Requirements?         Requirements?                Damages
                                                                                                                                                               Other Features
Vermont          Actual          Yes              Yes, but limited.             Yes, but limited.        Not addressed in    Yes                         To prevail under the
                 damages,                                                                                statute and not                                 Vermont CFA, consumers
Vermont          treble                           The Vermont CFA               The Vermont CFA          specifically        Prevailing plaintiffs can   must show “that (1)
Consumer Fraud damages,                           requires either reliance or   requires either reliance addressed in cases. recover exemplary           defendants misrepresented
Act, Vt. Stat.   attorney fees                    a showing of causation.       or a showing of                              damages in the amount       or omitted information in a
Ann. tit. 9,                                      Vt. Stat. Ann. tit. 9,        causation. Vt. Stat.                         of three times their        manner likely to mislead
§§ 2453, et seq.                                  § 2461(b).                    Ann. tit. 9, § 2461(b).                      actual damages.             consumers; (2) the
                                                                                                                             §§ 2461(b), 2465(a).        consumers interpreted the
                                                                                                                             To do so, plaintiffs        message reasonably under
                                                                                                                             must show malice, that      the circumstances; and (3)
                                                                                                                             is, “conduct                the misleading
                                                                                                                             manifesting personal ill    representation was material
                                                                                                                             will, evidencing insult     in that it affected the
                                                                                                                             or oppression, or           consumers’ purchasing
                                                                                                                             showing a reckless or       decision.” Bergman v.
                                                                                                                             wanton disregard of         Spruce Peak Realty, LLC,
                                                                                                                             plaintiff[s’] rights.”      847 F. Supp. 2d 653, 671
                                                                                                                             L'Esperance v.              (D. Vt. 2012) (emphasis
                                                                                                                             Benware, 830 A.2d           added) (citing Jordan v.
                                                                                                                             675, 682 (Vt. 2003).        Nissan N. Am., 853 A.2d
                                                                                                                                                         40, 43 (Vt. 2004)).
                                                                                                                              Courts may take steps
                                                                                                                              to avoid duplicative
                                                                                                                              recovery in antitrust
                                                                                                                              actions, including by
                                                                                                                              consolidating indirect
                                                                                                                              and direct purchaser
                                                                                                                              actions. Vt. Stat. Ann.
                                                                                                                              tit. 9, § 2465(b).

Virginia          Greater of     No               Yes                           Yes                     No                    Yes                        Plaintiffs must show that
                  treble                                                                                                                                 defendants made
                  damages or     The Virginia                                   In re Lumber            In re Lumber          Prevailing plaintiffs      misrepresentations of fact.
                  $1000 per      CPA does not                                   Liquidators Chinese-    Liquidators           generally can recover      Lambert v. Downtown




                                                                                      13
                      Relief         Class Actions             Causation                 Reliance             Intent / Scienter       Restrictions on
      State                                                                                                                                                           Notes &
                     Claimed          Permitted?             Requirements?             Requirements?          Requirements?             Damages
                                                                                                                                                                   Other Features
Virginia          violation,       authorize class     Va. Code Ann. § 59.1-        Manufactured             Chinese-             the greater of actual    Garage, Inc., 553 S.E.2d
Consumer          attorney fees    actions.10          204(A).                      Flooring Durability      Manufactured         damages or $500. Va. 714, 716 (Va. 2001).
Protection Act,   and costs                                                         Mktg. & Sales            Flooring             Code Ann. § 59.1-
Va. Code Ann.                                                                       Practice Litig., No.     Durability Mktg. &   204(A). If the statutory
§ 59.1-196, et                                                                      1:16-md-2743             Sales Practice       violation was willful,
seq.                                                                                (AJT/TBJ), 2017 WL       Litig., No. 1:16-    however, plaintiffs can
                                                                                    2911681, at *12 (E.D.    md-2743              recover the greater of
                                                                                    Va. July 7, 2017).       (AJT/TBJ), 2017      $1000 or three times
                                                                                                             WL 2911681, at       their actual damages
                                                                                                             *12 (E.D. Va. July   per violation. Id.
                                                                                                             7, 2017).

West Virginia    Greater of        Yes                 Yes                          Not addressed in         Not addressed in    Yes                         The statute contains pre-
                 actual                                                             statute and not          statute and not                                 filing notice requirements
West Virginia    damages or                            Plaintiffs must show         specifically addressed   specifically        Prevailing plaintiffs can   that plaintiffs must satisfy
Consumer Credit $200 per                               proximate causation, i.e.,   in cases.11              addressed in cases. recover the greater of      in order to prevail. W. Va.
and Protection   violation                             that the deceptive act or                                                 their actual damages or     Code § 46A-6-106.
Act, W. Va. Code                                       practice had an outcome                                                   $200 per violation. W.
§ 46A-6-104                                            determinative effect on                                                   Va. Code § 46A-6-           Plaintiffs must establish
                                                       his or her purchasing                                                     106(a).                     ascertainable loss. White v.
                                                       decision. W. Va. Code                                                                                 Wyeth, 705 S.E.2d 828, 837
                                                       § 46A-6-106(b).                                                                                       (W. Va. 2010).




           10
              The Supreme Court of Virginia has held that class actions may only be maintained under Virginia law if there is express statutory authorization. W.S. Carnes,
                Inc. v. Bd. of Superiors, 478 S.E.2d 295, 300 (Va. 1996). The Virginia CPA contains no such authorization. See Va. Code Ann. § 59.1-204(A); see also
                Pearsall v. Va. Racing Comm’n, 494 S.E.2d 879, 883 (Va. Ct. App. 1998).
           11
              However, plaintiffs must prove reliance in cases involving affirmative misrepresentations. White v. Wyeth, 705 S.E.2d 828, 837 (W. Va. 2010).




                                                                                          14
